Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 1 of 73 PageID #: 241




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


                                          x
THOMAS S. SWANSON, Individually and On :      Civil Action No. 1:20-cv-05518-BMC
Behalf of All Others Similarly Situated,  :
                                          :   CLASS ACTION
                              Plaintiff,  :
                                          :   AMENDED COMPLAINT FOR
       vs.                                :   VIOLATIONS OF THE FEDERAL
                                          :   SECURITIES LAW
INTERFACE, INC., DANIEL T. HENDRIX, :
JAY D. GOULD, BRUCE A. HAUSMANN, :
and PATRICK C. LYNCH,                     :   DEMAND FOR JURY TRIAL
                                          :
                              Defendants.
                                          :
                                          x
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 2 of 73 PageID #: 242




       Lead Plaintiff Steamfitters Local 449 Pension Fund (“Lead Plaintiff”), individually and on

behalf of all others similarly situated, by Lead Plaintiff’s undersigned attorneys, for Lead Plaintiff’s

Amended Complaint for Violations of the Federal Securities Laws, alleges the following based upon

personal knowledge as to Lead Plaintiff and Lead Plaintiff’s own acts, and information and belief as

to all other matters, based upon, inter alia, the investigation conducted by and through Lead

Plaintiff’s attorneys, which included, among other things, a review of Defendants’ (defined below)

public documents, conference calls and announcements made by Defendants, United States (“U.S.”)

Securities and Exchange Commission (“SEC”) filings, the SEC Order (defined below), wire and

press releases published by and regarding Interface, Inc. (“Interface” or the “Company”), and

analysts’ reports and advisories about the Company.

                                   NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of all purchasers of Interface

common stock between May 12, 2016 and September 28, 2020, inclusive (the “Class Period”),

against the Company and certain of its current and former executive officers (together,

“Defendants,” as further defined below) seeking to pursue remedies under Sections 10(b) and 20(a)

of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated

thereunder (17 C.F.R. §240.10b-5).

       2.      Interface is a designer and producer of modular carpet, also known as carpet tile. The

Company sells its modular flooring products worldwide.

       3.      On September 28, 2020, the SEC announced the culmination of its years-long

investigation into Interface’s historical EPS calculations and rounding practices by issuing the SEC

Order, 1 which included findings by the SEC of inappropriate earnings management by, or at the


1
   The “SEC Order” refers to the September 28, 2020 Order Instituting Public Administrative and
Cease-and-Desist Proceedings Pursuant to Section 8a of the Securities Act of 1933, Sections 4c and
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 3 of 73 PageID #: 243




direction of, the Company’s two most senior accounting executives, as well as violations of the

federal securities laws.

       4.      As detailed below, from the second quarter of 2015 through the second quarter of

2016, Interface reported artificially inflated earnings per share (“EPS”). This was done by improper

and fictitious manual adjustments to Interface’s accounting entries by, or at the direction of its Chief

Financial Officer, Defendant Patrick C. Lynch (“Lynch”), and the Company’s controller, Gregory J.

Bauer (“Bauer”), which caused Interface’s EPS figures to be materially misstated at all relevant

times. These adjustments did not comply with generally accepted accounting principles (“GAAP”)

and artificially inflated Interface’s income and EPS. As a result, Interface falsely reported meeting

or exceeding EPS growth estimates.

       5.      The SEC Order also found that “Interface employees caused Interface to produce

documents in response to commission investigative requests that were suggestive of

contemporaneous support for journal entries that, in truth, did not exist at the time the entries were

recorded,” and had continued to modify documents even after the SEC began its investigation.

       6.      In anticipation of a public administrative and cease-and-desist proceeding by the

SEC, Interface, Bauer and Lynch submitted offers of settlement, which the SEC accepted, as detailed

in the SEC Order. Those offers of settlement require, among other things: (i) that Interface, Bauer

and Lynch cease and desist from violating the federal securities laws; (ii) that Bauer and Lynch are

denied the privilege of appearing or practicing before the SEC as an accountant (with an allowance

to apply for reinstatement at a later time); (iii) that Interface pay a $5 million fine; (iv) that

Defendant Lynch pay a $70,000 fine; and (v) that Bauer pay a $45,000 fine.



21c of the Securities Exchange Act of 1934, and Rule 102(e) of the Commission’s Rules of Practice,
Making Findings, and Imposing Remedial Sanctions and a Cease-and-Desist Order.

                                                 -2-
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 4 of 73 PageID #: 244




       7.      This case focuses on Defendants’ continued misrepresentations about Interface’s EPS

and its internal and disclosure controls. As detailed herein, throughout the Class Period, Defendants

repeatedly misrepresented Interface’s EPS to investors, as well as the accuracy of its financial results

and the strength of its internal controls and disclosure controls.

       8.      These adjustments to the Company’s EPS were intended to ensure that the Company

met or exceeded analysts’ consensus estimates and were also done, in part, because Interface’s

Omnibus Stock Incentive Plan had been amended at the time to be tied to certain performance

objectives, including EPS and the Company’s stock price.

       9.      On April 24, 2019, Defendants disclosed the existence of both the SEC investigation

and the SEC subpoenas served on Interface concerning Interface’s historic EPS calculations and

disclosures.

       10.     On this news, the price of Interface common stock fell $1.43 per share, or $8.37%, to

close at $15.66 per share on April 25, 2019.

       11.     After disclosure of the SEC Order, Interface’s stock price fell $0.20 per share, or

3.13%, over the following two trading sessions to close at $6.18 per share on September 29, 2020.

       12.     As a result of Defendants’ materially false and misleading statements and omissions,

Interface common stock traded at artificially inflated prices during the Class Period. After the above

revelations, the price of Interface common stock declined significantly.

                                  JURISDICTION AND VENUE

       13.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC

(17 C.F.R. §240.10b-5).

       14.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§1331 and Section 27 of the Exchange Act (15 U.S.C. §78aa).
                                                 -3-
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 5 of 73 PageID #: 245




       15.     Venue is proper in this District pursuant to Section 27 of the Exchange Act, and

28 U.S.C. §1391(b).

       16.     In connection with the acts alleged in this Complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

the mails, interstate telephone communications and the facilities of the NASDAQ Market

(“NASDAQ”), a national securities market.

       17.     Interface operates a location in New York at 330 Fifth Avenue 12th Floor New York,

NY 10001.

                                             PARTIES

       18.     Lead Plaintiff purchased Interface common stock during the Class Period, as set forth

in its previously filed certification, which is incorporated herein by reference, and was damaged

thereby.

       19.     Interface is the world’s leading manufacturer of modular carpet. During the Class

Period, Interface’s shares traded under the ticker “TILE” on NASDAQ, an efficient market.

       20.     Defendant Daniel T. Hendrix (“Hendrix”) has served as Interface’s President and

Chief Executive Officer (“CEO”) since January 20, 2020. Hendrix is also Chairman of the Board of

Interface, and previously served as the Company’s CEO from 2001 to 2017.

       21.     Defendants Jay D. Gould (“Gould”) served as Interface’s CEO from before the start

of the Class Period until January 20, 2020, when the Company announced that he was “terminated

after an investigation concluded that he engaged in personal behavior that violated Company policy

and core values.” Gould succeeded Hendrix as CEO in 2017.

       22.     Defendant Bruce A. Hausmann (“Hausmann”) has served as Interface’s Chief

Financial Officer (“CFO”) since 2016.

       23.     Defendant Patrick C. Lynch (“Lynch”) served as Interface’s CFO from 2001-2016.
                                                 -4-
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 6 of 73 PageID #: 246




        24.     Defendants Hendrix, Gould, and Hausmann and Lynch are sometimes referred to

herein as the “Individual Defendants.”

        25.     The Individual Defendants, because of their positions within the Company, possessed

the power and authority to control the contents of Interface’s quarterly reports, shareholder letters,

press releases and presentations to securities analysts, money and portfolio managers and

institutional investors, i.e., the market. They were provided with copies of the Company’s reports

and press releases alleged herein to be misleading prior to or shortly after their issuance and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions with the Company, and their access to material non-public information available to them

but not to the public, the Individual Defendants knew that the adverse facts specified herein had not

been disclosed to and were being concealed from the public and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for the

false and misleading statements pleaded herein.

        26.     Defendants are liable for: (i) making false statements; or (ii) failing to disclose

adverse facts known to them about Interface. Defendants’ fraudulent scheme and course of business

that operated as a fraud or deceit on purchasers of Interface stock was a success, as it: (i) deceived

the investing public regarding Interface’s profitability and earnings; (ii) artificially inflated the price

of Interface common stock; and (iii) caused Lead Plaintiff and other members of the Class (defined

below) to purchase Interface common stock at artificially inflated prices.

        27.     Because of the Individual Defendants’ positions with the Company, they had access

to the adverse undisclosed information about the Company’s business, operations, operational

trends, financial statements, markets, and present and future business prospects via access to internal

corporate documents (including the Company’s operating plans, budgets and forecasts, and reports


                                                   -5-
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 7 of 73 PageID #: 247




of actual operations compared thereto), conversations and connections with other corporate officers

and employees, attendance at management and Board of Directors meetings and committees thereof,

and via reports and other information provided to them in connection therewith.

       28.     Each of the Individual Defendants, by virtue of their high-level positions with the

Company and/or control of the Company, directly participated in the management of the Company,

was directly involved in the day-to-day operations of the Company at the highest levels, and was

privy to confidential proprietary information concerning the Company and its business, operations,

growth, financial statements, and financial condition, as alleged herein. The Individual Defendants

were involved in drafting, producing, reviewing and/or disseminating the false and misleading

statements and information alleged herein, were aware, or recklessly disregarded, that the false and

misleading statements were being issued regarding the Company, and approved or ratified these

statements, in violation of the federal securities laws.

       29.     As officers and controlling persons of a publicly held company whose shares were

registered with the SEC pursuant to the Exchange Act, and were traded over NASDAQ, and

governed by the provisions of the federal securities laws, the Individual Defendants each had a duty

to promptly disseminate accurate and truthful information with respect to the Company’s financial

condition and performance, growth, operations, financial statements, business, markets,

management, earnings, present and future business prospects, and to correct any previously issued

statements that had become materially misleading or untrue, so that the market price of the

Company’s publicly traded shares would be based upon truthful and accurate information. The

Individual Defendants’ misrepresentations and omissions during the Class Period violated these

specific requirements and obligations.




                                                 -6-
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 8 of 73 PageID #: 248




        30.     The Individual Defendants participated in the drafting, preparation, and/or approval

of the various public and shareholder and investor reports and other communications complained of

herein and were aware of, or recklessly disregarded, the misstatements contained therein and

omissions therefrom, and were aware of their materially false and misleading nature. Because of

their executive and managerial positions with the Company, each of the Individual Defendants had

access to the adverse undisclosed information about Interface’s business and financial condition and

performance as particularized herein and knew, or recklessly disregarded, that these adverse facts

rendered the positive representations made by or about the Company and its business issued or

adopted by the Company materially false and misleading.

        31.     The Individual Defendants, because of their positions of control and authority as

officers of the Company, were able to and did control the content of the various SEC filings, press

releases and other public statements pertaining to the Company during the Class Period. Each

Individual Defendant was provided with copies of the documents alleged herein to be misleading

prior to or shortly after their issuance and/or had the ability and/or opportunity to prevent their

issuance or cause them to be corrected. Accordingly, each of the Individual Defendants is

responsible for the accuracy of the public reports and releases detailed herein and is therefore

primarily liable for the representations contained therein.

                                SUBSTANTIVE ALLEGATIONS

                                  The Company and Its Business

        32.     Interface is a world leader in the design, production and sales of modular carpet, also

referred to as carpet tile, that is used for a wide variety of commercial and residential application, as

well as resilient flooring.

        33.     Interface has manufacturing locations on four continents, allowing them to service

accounts across the globe, but principally in the Americas, Europe and Asia-Pacific markets.
                                                  -7-
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 9 of 73 PageID #: 249




Interface markets their modular carpet in over 100 countries under both Interface and Flor brand

names.

         34.   The Company distributes its products through two primary channels: (1) direct sales

to end users; and (2) indirect sales through independent contractors, installers and distributors. The

Company primarily sells to the corporate office market, including new corporate construction and

renovation, but also sells its products to clients in retail, government institutions, schools and

educational facilities, healthcare facilities, hospitality centers, residences and home offices.

                          Interface Knowingly Misrepresented Its EPS

         35.   As a public company subject to the Exchange Act, Interface periodically reported

earnings results and other relevant financial information. This included publicly disclosing the

Company’s EPS for the prior quarter, year-to-date, and year end.

         36.   Starting in the second quarter of 2015, and continuing through the second quarter of

2016, Interface reported artificially inflated quarterly and year end EPS, which did not accurately

reflect Interface’s underlying performance.

         37.   During this time period, Interface booked unsupported accounting adjustments to

Interface’s management bonus accruals, expenses related to the Consultant, and stock-based

compensation arrangements.

         38.   Interface manually adjusted these metrics in a way that did not comply with GAAP,

thereby artificially inflating Interface’s income and EPS, which resulted in Interface meeting or

beating consensus estimates for EPS and falsely reflecting earnings growth. Defendant Lynch also

directed Interface’s then-Corporate Controller, “Bauer”, to enter journal entries in two quarters that

wholly lacked any support and did not comply with GAAP.

         39.   As detailed below in ¶115, Interface lacked adequate accounting controls or

procedures to prevent unsupported, manual, period end, journal entries, allowing for these manual
                                                 -8-
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 10 of 73 PageID #: 250




entries to be made and artificially inflate Interface’s EPS. Interface also lacked critical journal entry

controls and employed subordinate accountants who were not knowledgeable in GAAP.

        40.     These misstatements and adjustments caused Interface to make false disclosures in

public filings, press releases, and earnings calls about its actual EPS results, its earnings growth, and

its pattern of meeting or beating consensus analyst estimates.

        41.     Had Interface’s reported financial results complied with GAAP, as required,

Interface’s reported earnings would have been less than reported, and in two quarters in which it

reported that it had met analyst consensus EPS, it would have, in fact, missed the consensus

estimates.

                                    The Second Quarter of 2015

        42.     In the second quarter of 2015, Interface reported EPS of $0.33. The Company touted

this EPS result as having “tied our all-time record in the fourth quarter of 2007.” While this result

was significantly above analysts’ consensus estimates for the quarter, Defendants failed to disclose

that it had only been accomplished by their manipulation of accounting entries in violation of

GAAP.

        43.     Specifically, earlier in the quarter, in June 2015, Interface had learned of an

unexpected $725,000 death benefit that it was required to pay. To compensate for this sudden

expense, Bauer directed that a $500,000 reduction be made to the management bonus accrual.

        44.     Bauer believed that decreasing the bonus accrual would limit the net income impact

of the unexpected death benefit expense to a “250k hit,” thereby lessening the blow to Interface’s

earnings numbers, particularly EPS. This adjustment did not comply with GAAP.

        45.     Interface’s policy for management bonuses was to pay non-discretionary management

bonuses based on the achievement of established targets for operating income before incentives

(“OIBI”) and cash flow. If Interface met the stated “goal” for those targets, management would
                                                  -9-
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 11 of 73 PageID #: 251




receive 100% of their bonus potential. If Interface exceeded the goal, management would receive up

to 150% of their bonus potential depending on the amount by which the goal was exceeded.

       46.     When Bauer improperly reduced the bonus accrual by $500,000, Interface’s best

estimate was that annual bonuses at levels far greater than 100% would be paid. Reducing the

accrual by $500,000, however, caused Interface’s accrual level to fall far below the 100% level.

       47.     At the end of the quarter, when Interface was purportedly on track to report an all-

time record EPS of $0.33, Bauer maintained the accrual level at well below 100% despite the best

estimates that showed 150% annual bonus was probable to be paid out.

       48.     Accordingly, in total, Interface’s management bonus accrual and related expenses for

Q2 2015 were understated by approximately $1.58 million, or 5% of pre-tax income, and its EPS

was falsely inflated by $0.02.

       49.     Securities analysts covering Interface reacted favorably to the increased EPS figures.

For example, on July 30, 2015, analysts from BB&T Capital Markets stated, “Q2’15 EPS beat.

Interface reported Q2’15 EPS of $0.33 vs our estimate of $0.26 and consensus of $0.29 . . . .”

                                   The Third Quarter of 2015

       50.     In the third quarter of 2015, Interface publicly reported that it had met consensus

estimates for EPS of $0.31, again misrepresenting to the market that Interface had beat or met

consensus estimates for EPS, when in fact, it had only done so as a result by manipulating

accounting entries in violation of GAAP.

       51.     Specifically, Interface misstated expenses which inflated Interface’s pre-tax income

by 12%, or a total of over $3.12 million. Rather than report that it had met consensus EPS estimates,

Interface should have reported a $0.04 miss.

       52.     In the third quarter of 2015, Interface improperly accounted for a collateral split

dollar life insurance arrangement that Interface had with the Consultant. Interface agreed to pay for
                                               - 10 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 12 of 73 PageID #: 252




the annual premiums for a whole life insurance policy owned by the consultant. The Consultant, in

turn, agreed to repay those premiums to Interface in or around May 2016.

       53.     As collateral for the premium payments, the Consultant assigned to Interface the cash

surrender value (“CSV”) of his policy up to the amount of the premiums paid. Any amount of the

policy’s CSV in excess of the premiums paid belonged to the consultant outright.

       54.     Interface, however, recorded the full value of the CSV on its balance sheet, when the

value actually recorded should never have exceeded the amount of unreimbursed premiums paid.

       55.     Interface learned that the CSV, recorded by Bauer and Interface as an asset at the

time, would need to be written down by $871,140, the amount recognized in excess of the premiums

paid. Interface, however, incrementally reduced the asset’s value over the following ten months, in

equal installments of $87,114.

       56.     By the end of the third quarter of 2015, Interface had only recorded $174,228 against

the $871,140 excess valuation.

       57.     This improper accounting treatment inflated the value of the CSV on Interfaces books

by approximately $697,000 (the difference between $871,140 and $174,228).

       58.     This error, standing alone, increased Interface’s EPS by almost $0.01, had it been

recorded properly, Interface’s reported EPS that met consensus estimates would have actually

missed consensus estimates. 2

       59.     Also in the third quarter of 2015, Interface directed staff to book adjustments to

achieve “a pick up of about 740k,” and later that same day, Interface improperly reduced the expense

for a stock grant by $628,000.




2
    All emphasis is added unless otherwise noted.

                                               - 11 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 13 of 73 PageID #: 253




        60.    These adjustments to the stock-based compensation figures did not comply with

GAAP and artificially inflated Interface’s EPS by almost $0.01. Not fraudulently altering these

figures would have changed Interface’s EPS that reportedly met consensus estimates to missing

them.

        61.    At the same time Bauer and Interface reduced the stock grant expense figures, they

directed that the management bonus accrual be increased by only $100,000 even though Interface’s

best estimates for OIBI and cash flows indicated that the management bonus liability was under

accrued by approximately $1.67 million.

        62.    While Interface justified this improper accounting as necessary to “correct bonus

accrual,” the adjustment still left the bonus accrual – and associated expenses – understated by

approximately $1.57 million in the third quarter of 2015. As a result of this improper accounting

treatment, Interface avoided reporting a $0.016 reduction to its EPS for the quarter and a miss of

consensus estimates.

        63.    Finally, Interface was aware that after the foregoing improper accounting adjustments

in the third quarter of 2015, its EPS was still going to fall short of consensus estimates. To avoid

that, Lynch and Bauer directed the full reversal of the $225,000 that had been accrued to date for the

Consultant’s bonus. This last-minute manual adjustment did not comply with GAAP. The

Consultant’s bonus was paid pro rata, and thus, it was incorrect to reverse the full (or any) amount.

        64.    This improper accounting adjustment artificially inflated Interface’s EPS by $0.002 –

just enough for Interface to round up to $0.31 and report EPS in line with analysts’ consensus

estimates. In total, Interface’s accounting adjustments and errors in the third quarter of 2015

caused Interface’s income for the third quarter of 2015 to be overstated by approximately $3.12

million, or 12% of pre-tax income, inflating its reported EPS by $0.04.


                                                - 12 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 14 of 73 PageID #: 254




                                    The Fourth Quarter of 2015

        65.     In the fourth quarter of 2015, Interface reported quarterly EPS of $0.28 and an annual

EPS of $1.10, which Interface touted as a record and a $0.02 beat of consensus estimates for the

year. Interface’s quarterly earnings release touted these results stating the “fourth quarter rounded

out a phenomenal year in which Interface posted all-time records for net income and earnings per

share[.]”

        66.     In truth, however, Interface’s results were artificially inflated by the improper

accounting adjustments to the Consultant’s bonus, the CSV, and the management bonus. Had the

financial statements complied with GAAP at the end of 2015, Interface would have reported a $0.03

miss of the consensus for the quarter, and instead of beating analyst consensus estimates for the

year, Interface would have reported only a meet.

        67.     Once Interface’s third quarter books were closed and Interface had publicly reported

its EPS results, Bauer resumed the monthly accrual for the Consultant’s bonus. By year end,

Interface had accrued a balance of only $75,000, for this bonus even though the Consultant was due

his full $300,000. Nonetheless, neither Lynch nor Bauer directed the $225,000 increase required to

make up for the reversal in the previous quarter.

        68.     Further adjustments were also made regarding the Consultant’s CSV. During the

closing process for the quarter, Bauer directed his financial manager to “reverse half. . . . for now” of

the approximately $436,000 they had recorded by that time to write down the CSV asset. This

maneuver did not comply with GAAP and acted to reduce Interface’s expenses by approximately

$218,000.

        69.     Shortly thereafter, Bauer directed the monthly write-down process to stop. As a

result, these improper accounting adjustments and entries overstated the CSV asset and associated


                                                 - 13 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 15 of 73 PageID #: 255




income by approximately $653,000, which in turn inflated its quarter-end and year-end EPS by

$0.01.

         70.   Next, on that same day, Bauer directed that a $350,000 balance held in another

liability account be used to decrease general expenses by $150,000 and increase the management

bonus accrual by $200,000 without any corresponding increase to bonus expense. These further

adjustments did not comply with GAAP.

         71.   Interface’s internal financial statements and best estimates at the time made clear that

the bonus was under-accrued by approximately $949,000. By increasing the accrual by only

$200,000, Interface’s bonus accrual and related expenses remained understated at year-end by

approximately $749,000, which in turn inflated both its quarter-end and year-end EPS by $0.01.

         72.   In sum, these accrual adjustments and improper accounting adjustments caused

Interface to overstate income by a total of $1.63 million, or 7% of the quarter’s pre-tax income.

They also caused Interface’s EPS to be inflated by $0.02. In reality, Interface should have reported

EPS of $0.26 for the quarter and $1.08 for the year.

                                      First Quarter of 2016

         73.   For the first quarter of 2016, Interface reported EPS of $0.20, meeting consensus

estimates and representing a quarter-over-quarter increase of $0.01. However, during the first

quarter, Interface reported weak sales results.

         74.   To compensate for these weak sales figures, Bauer directed that the remaining

$218,000 CSV write-down balance be reversed in full. That same day, Lynch and Bauer directed

their staff to reverse the entire $740,000 balance in the management bonus accrual, even though

Interface’s best estimates for OIBI and cash flow suggested that an accrual of approximately

$1 million was necessary in the quarter.


                                                  - 14 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 16 of 73 PageID #: 256




        75.     These adjustments – which did not comply with GAAP – resulted in an immediate

$958,000 increase to income and a $0.01 increase in EPS.

        76.     Shortly thereafter, and after discussing with Lynch how the Company would

“articulate to [the] street” declining sales trends, Bauer directed his financial manager to increase the

CSV asset’s value another $210,000, stating simply, “Think we are gonna need that cash surrender

value. . . .” Given this asset increase and Interface’s intervening payment of another premium, Bauer

continued to overstate the CSV asset, now by a total of $994,000.

        77.     This adjustment did not comply with GAAP, and functioned to artificially increase

Interface’s reported EPS figures, allowing interface to publicly announce EPS of $0.20, which met

consensus estimates.

        78.     Also in the first quarter of 2016, Interface understated the Company’s stock-based

compensation expense, allowing the Company to report artificially inflated EPS and meet consensus

estimates.

        79.     Although the internal financial statements and best estimates for annual EPS plus

dividends (“EPSD”) showed it was probable that one of the Company’s stock grants would vest in

full by the end of the year, Interface failed to record any associated increase in expense. As a result,

Interface’s stock expense for the quarter was understated by approximately $387,000.

        80.     Despite the sales issues, analysts covering Interface expressed optimism because

Interface purportedly was able to compensate and exceed EPS estimates. For example, on April 28,

2016, analysts at BB&T Capital Markets reported “Interface reported Q1’2016 EPS that was in line

with consensus estimate and ahead of our estimate by $0.01, despite a slight top line miss.”

That same day, analysts at Barclays adjusted their “FY16 and FY17 estimates to EPS estimates to

$1.23 (from $1.22) and $1.39 (from $1.37)[.]”


                                                 - 15 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 17 of 73 PageID #: 257




       81.     Ultimately, Interface’s income for the first quarter of 2016 was overstated by

approximately $2.43 million, or 15% of pre-tax income, and its EPS was inflated by $0.03.

                                    Second Quarter of 2016

       82.     For the second quarter of 2016, Interface reported EPS of $0.32.              In the

accompanying press release and earnings call, Interface and Defendant Hendrix described the

Company’s performance as “strong,” the “second best quarterly earnings ever,” and “just a penny

short of the all-time record.”

       83.     In the second quarter of 2016, the day after Interface reported that it had met first

quarter of 2016 analyst estimates for EPS, Bauer once again began to write down the CSV asset.

However, as was contemplated by the operative agreement with the consultant, in May 2016, the

consultant fully reimbursed Interface for the premiums paid – leaving Interface with no claim to the

CSV at all.

       84.     Rather than reducing the full value of the CSV asset, Bauer left $179,000 on

Interface’s books. This improper maneuver alone, if corrected at the time, would have reduced

Interface’s EPS by $0.01.

       85.     Also in the second quarter of 2016, Interface improperly directed a $400,000

reduction in bonus expense, which increased reported EPS by one penny. Prior to this improper

accounting, Interface’s bonus accrual was at an approximate 50% achievement level given the

improper reversal at the end of the first quarter of 2016. The Company’s internal financial

statements and best estimates for OIBI and cash flows at the end of the second quarter of 2016

showed a probable bonus achievement of approximately 69% – indicating that Interface needed to

increase expense to meet the expected liability.




                                               - 16 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 18 of 73 PageID #: 258




         86.   This improper accounting adjustment caused Interface’s management bonus accrual

and related expenses to be understated by a total of $951,000 in the Q2 2016, inflating its EPS by

$0.01.

         87.   Lynch and Bauer also caused Interface to understate its stock-based compensation

expense in the second quarter of 2016, which enabled it to report $0.32 EPS. As in the prior quarter,

the internal financial statements and best estimates for EPSD showed it was probable that one of the

Company’s stock grants would vest in full by the end of the year.

         88.   Interface failed to record the associated increase in expense, and Interface’s stock

expense was therefore understated by a cumulative total of $774,000 in Q2 2016. This error would

have resulted in Interface reducing EPS by almost another $0.01.

         89.   In total, Interface’s income for Q2 2016 was overstated by approximately

$1.9 million, or 7% of pre-tax income, and its EPS was inflated by $0.02.

         90.   Analysts covering Interface reacted favorably to Interface’s reported EPS, in some

instances raising their estimates. For example, on July 29, 2016, analysts from SunTrust Robinson

Humphrey stated “[Interface] reported 2Q16 EPS of $0.32, above the Street consensus of $0.29 . . .

[w]e have raised our 2016 EPS estimate to $1.16 from $1.08 and our 2017 EPS estimate to

$1.30 from $1.18.”

         91.   On November 2, 2016 Interface announced that Lynch would be leaving his position

as CFO.

         92.   On February 22, 2017 Interface announced that Defendant Hendrix was retiring from

his role as CEO, a position he had held for 17 years, and would be replaced by Defendant Gould.

         93.   On March 13, 2017 Defendant Hausmann was appointed CFO.




                                               - 17 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 19 of 73 PageID #: 259




                                    The Truth Slowly Emerges

The SEC Investigation

       94.     In November 2017, the SEC began investigating the substance of Interface’s reported

historical EPS calculations (the “SEC Investigation”).

       95.     The SEC also served subpoenas on Interface in February 2018, July 2018, and April

2019. However, Interface did not disclose the existence of the SEC Investigation until it received

the third subpoena, and by which time the SEC had already requested that Interface conduct its own

internal investigation into its historical quarterly EPS reporting.

       96.     On April 24, 2019, Interface filed a periodic report on Form 8-K with the SEC.

Defendants disclosed, for the first time, the existence of the SEC Investigation, stating:

       “Interface, Inc. [] received a letter in November 2017 from the [SEC] requesting that
       the Company voluntarily provide information and documents in connection with an
       investigation into the Company’s historical quarterly [EPS] calculations and
       rounding practices during the period 2014-2017. The Company subsequently
       received subpoenas from the SEC in February 2018, July 2018 and April 2019
       requesting additional documents and information. In the fourth quarter of 2018,
       the Company conducted at the SEC’s request an internal investigation into these and
       other related issues for seven quarters in 2015, 2016 and 2017.”

       97.     The Company also disclosed in the same filing that:

       “[O]n April 23, 2019, Gregory J. Bauer, the Company’s Vice President and Chief
       Accounting Officer, went on paid administrative leave from the Company after it
       was learned that in 2018 in the process of collecting materials from 2015, 2016 and
       2017 for production to the SEC, he added certain notes to those materials that were
       then produced to the SEC. The Company believes at this time, however, that the
       after-the-fact inclusion of these notes had no impact on the EPS calculations that are
       the subject of the above-described investigation or on subsequent EPS calculations.”

       98.     On this news, Interface’s stock price fell $1.43 per share, or 8.37%, to close at $15.66

per share on April 25, 2019.

       99.     Defendants had actual knowledge of the issues being investigated by the SEC, as well

as their own access to information undermining their prior representations, including the results of


                                                - 18 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 20 of 73 PageID #: 260




the Company’s internal investigation.       Defendants also knew or had access to information

undermining the accuracy of their statements regarding the Company’s reported EPS, the accuracy

of the Company’s financial reporting and the strength of the Company’s internal controls and

disclosure controls. None of this, however, was disclosed to investors.

                                          The SEC Order

       100.    On September 28, 2020, the SEC issued the SEC Order in which it found that

Interface had violated Securities Act Sections 17(a)(2) and 17(a)(3) and Exchange Act Sections

13(a), 13(b)(2)(A), and 13(b)(2)(B), and Exchange Act Rules 12b-20, 13a-1, 13a-11, and 13a-13.

       101.    The SEC also found that Bauer had: (i) willfully violated Securities Act Sections

17(a)(2) and 17(a)(3) and Exchange Act Rule 13b2-1; and (ii) caused Interface’s violations of

Sections 13(a), 13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act, and Rules 12b-20, 13a-1, 13a-11,

and 13a-13 promulgated thereunder.

       102.    The SEC Order also found that Lynch had: (i) willfully violated Exchange Act Rule

13b2-1; and (ii) caused Interface’s violations of Sections 13(a), 13(b)(2)(A), and 13(b)(2)(B) of the

Exchange Act, and Rules 12b-20, 13a-1, 13a- 11, and 13a-13 promulgated thereunder.

       103.    Aside from the improper accounting adjustments that were made from Q2 2015

through Q2 2016, the SEC determined that, during the course of its investigation, Interface had

deliberately impeded its investigation by producing documents in response to investigative requests

that were suggestive of contemporaneous support for journal entries that, in truth, did not exist at the

time the entries were recorded. One of Interface’s employees also certified as contemporaneous

business records certain documents that, in fact, had been modified after the investigation began, and

that these deliberate actions impeded the SEC’s investigation.

       104.    In connection with the SEC’s findings in the SEC Order, Interface agreed to pay a $5

million dollar fine, and the SEC ordered Interface to cease-and-desist from violating the federal
                                                 - 19 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 21 of 73 PageID #: 261




securities laws. Bauer also agreed to pay a fine in the amount of $45,000 and Defendant Lynch

agreed to pay a fine in the amount of $70,000.

       105.    Following disclosure of the SEC Order, Interface’s stock price fell $0.20 per share, or

3.13%, over the following two trading sessions to close at $6.18 per share on September 29, 2020.

       106.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in

the market value of the Company’s securities, Lead Plaintiff and other Class Members have suffered

significant losses and damages.

     MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS

                           Statements Made Prior to the Class Period

       107.    On July 29, 2015, Interface filed a current report on Form 8-K, with Interface’s

quarterly earnings release appended as Exhibit 99.1. Interface reported EPS results of $0.33 for the

second quarter of 2015.

       108.    In the summary section of the earnings release, Interface stated that “[t]he Company

reported net income of $34.0 million, or $0.51 per share, for the first six months of 2015. This

compares with net income of $17.1 million, or $0.26 per share, in the first six months of 2014.”

       109.    The next day, Interface hosted its quarterly earnings call with analysts. Defendant

Hendrix stated “[t]his quarter’s earnings per share of $0.33 ties our all-time record set in the fourth

quarter of 2007.”

       110.    The statements referenced above in ¶¶107-109 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;


                                                - 20 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 22 of 73 PageID #: 262




               (b)     that Interface’s reported EPS for Q2 2015 did not accurately reflect the

Company’s underlying financial performance and did not comply with GAAP;

               (c)     that Interface lacked critical journal entry controls and its internal controls

were inadequate; and

               (d)     as a result of the foregoing, Interface’s reported EPS for Q2 2015 was

materially overstated at all relevant times.

       111.    On August 10, 2015, Interface filed a quarterly report on Form 10-Q with the SEC,

for the second quarter of 2015, the period ended July 5, 2015 (the “Q2 2015 10-Q”). The Q2 2015

10-Q, which was signed by Defendant Lynch, stated under “Item 4. Controls and Procedures” that:

       “As of the end of the period covered by this Quarterly Report on Form 10-Q, an
       evaluation was performed under the supervision and with the participation of our
       management, including our President and Chief Executive Officer and our Senior
       Vice President and Chief Financial Officer, of the effectiveness of the design and
       operation of our disclosure controls and procedures . . . [b]ased on that evaluation
       our President and Chief Executive Officer and our Senior Vice President and
       Chief Financial Officer concluded that our disclosure controls and procedures
       were effective as of the end of the period covered by this Quarterly Report. There
       were no changes in our internal control over financial reporting that occurred during
       our last fiscal quarter that have materially affected, or are reasonably likely to
       materially affect, our internal control over financial reporting.”

       112.    The Q2 2015 10-Q also reported Interface’s EPS as $0.33 for the quarterly period

ended July 5, 2015 and included EPS comparisons for the “Six Months Ended” July 5, 2015 and

June 29, 2014 which incorporated the false and misleading EPS calculations from the second quarter

of 2015.

       113.    Appended as Exhibits 31.1 and 31.2 respectively were signed certifications, wherein

Defendants Hendrix and Lynch made several representations regarding the accuracy of the Q2 2015

Form 10-Q and the design and maintenance of the Company’s internal controls over financial

reporting and disclosure controls, specifically stating as follows:

       1.      I have reviewed this quarterly report on Form 10-Q of Interface, Inc.;
                                               - 21 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 23 of 73 PageID #: 263




      2.       Based on my knowledge, this report does not contain any untrue statement of
      a material fact or omit to state a material fact necessary to make the statements made,
      in light of the circumstances under which such statements were made, not misleading
      with respect to the period covered by this report;

      3.     Based on my knowledge, the financial statements, and other financial
      information included in this report, fairly present in all material respects the financial
      condition, results of operations and cash flows of the registrant as of, and for, the
      periods presented in this report;

      4.     The registrant’s other certifying officer and I are responsible for establishing
      and maintaining disclosure controls and procedures (as defined in Exchange Act
      Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as
      defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

      (a)     Designed such disclosure controls and procedures, or caused such disclosure
      controls and procedures to be designed under our supervision, to ensure that material
      information relating to the registrant, including its consolidated subsidiaries, is made
      known to us by others within those entities, particularly during the period in which
      this report is being prepared;

      (b)     Designed such internal control over financial reporting, or caused such
      internal control over financial reporting to be designed under our supervision, to
      provide reasonable assurance regarding the reliability of financial reporting and the
      preparation of financial statements for external purposes in accordance with
      generally accepted accounting principles;

      (c)    Evaluated the effectiveness of the registrant’s disclosure controls and
      procedures and presented in this report our conclusions about the effectiveness of the
      disclosure controls and procedures, as of the end of the period covered by this report
      based on such evaluation; and

      (d)     Disclosed in this report any change in the registrant’s internal control over
      financial reporting that occurred during the registrant’s most recent fiscal quarter (the
      registrant’s fourth fiscal quarter in the case of an annual report) that has materially
      affected, or is reasonably likely to materially affect, the registrant’s internal control
      over financial reporting; and

      (5)    The registrant’s other certifying officer and I have disclosed, based on our
      most recent evaluation of internal control over financial reporting, to the registrant’s
      auditors and the audit committee of the registrant’s board of directors (or persons
      performing the equivalent functions):

      (a)    All significant deficiencies and material weaknesses in the design or
      operation of internal control over financial reporting which are reasonably likely to
      adversely affect the registrant’s ability to record, process, summarize and report
      financial information; and

                                                - 22 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 24 of 73 PageID #: 264




       (b)    Any fraud, whether or not material, that involves management or other
       employees who have a significant role in the registrant’s internal control over
       financial reporting.

       114.    Appended as Exhibits 32.1 and 32.2 respectively were the signed SOX certifications,

wherein Defendants Hendrix and Lynch certified that the Quarterly Report for the Quarterly Period

Ended July 5, 2015 on Form 10-Q “fully complies with the requirements of Section 13(a) or 15(d) of

the [Exchange Act]” and that “the information contained in the Report fairly presents, in all material

respects, the financial conditions and results of operations of the company.”

       115.    The statements referenced above in ¶¶111-114 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;

               (b)     that Interface’s reported EPS for Q2 2015 did not accurately reflect the

Company’s underlying financial performance and did not comply with GAAP;

               (c)     that Interface lacked critical journal entry controls and its internal controls

were inadequate; and

               (d)     as a result of the foregoing, Interface’s reported EPS for Q2 2015 was

materially overstated at all relevant times, its disclosure controls and procedures were not effective,

and the information contained in the Company’s Form 10-Q did not present, in all material respects,

Interface’s true financial condition and results of operations.

       116.    On October 28, 2015, Interface filed a current report on Form 8-K, with Interface’s

quarterly earnings release appended as Exhibit 99.1. Interface reported EPS results of $0.31 for the

third quarter of 2015. Defendant Hendrix was quoted as saying “We posted solid results in the third

quarter across each of our operating divisions. . . .”
                                                - 23 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 25 of 73 PageID #: 265




       117.    The next day, Interface hosted its quarterly earnings call with analysts. Defendant

Hendrix stated “[o]perating income was outstanding . . . [a]long with the benefit of lower interest

expense, that translated into $0.31 earnings per share.” Defendant Hendrix further stated “[l]ooking

ahead, I think we’re in an excellent position to close out 2015 as our best year ever.”

       118.    The statements referenced above in ¶¶116-117 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;

               (b)     that Interface’s reported EPS for Q3 2015 did not accurately reflect the

Company’s underlying financial performance and did not comply with GAAP; and

               (c)     that Interface lacked critical journal entry controls and its internal controls

were inadequate; and as a result of the foregoing, Interface’s reported EPS for Q3 2015 was

materially overstated at all relevant times.

       119.    On November 12, 2015, Interface filed a quarterly report on Form 10-Q with the SEC

(the “Q3 2015 10-Q”), which was signed by Defendant Lynch. Interface included substantially the

same statements concerning the adequacy of its internal controls as reflected in ¶111.

       120.    The Q3 2015 10-Q also reported Interface’s EPS as $.031 for the quarterly period

ended October 4, 2015 and included EPS comparisons for the “Nine Months Ended” October 4,

2015 and September 28, 2014, which incorporated the false and misleading EPS calculations from

the second and third quarter of 2015.




                                               - 24 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 26 of 73 PageID #: 266




       121.    The Q3 2015 10-Q also appended as Exhibits 31.1, 31.2, 32.1 and 32.2 the signed

certifications of Defendants Hendrix and Lynch, which repeated the same representations set forth

above in ¶¶113-114.

       122.    The statements referenced above in ¶¶119-121 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;

               (b)     that Interface’s reported EPS for Q3 2015 did not accurately reflect the

Company’s underlying financial performance and did not comply with GAAP;

               (c)     that Interface lacked critical journal entry controls and its internal controls

were inadequate; and

               (d)     as a result of the foregoing, Interface’s reported EPS for Q3 2015 was

materially overstated at all relevant times, its disclosure controls and procedures were not effective,

and the information contained in the Company’s Form 10-Q did not present, in all material respects,

Interface’s true financial condition and results of operations.

       123.    On February 24, 2016, Interface filed a current report on Form 8-K, with Interface’s

quarterly earnings release appended as Exhibit 99.1. Interface reported EPS results of $0.28 for the

fourth quarter of 2015. Defendant Hendrix was quoted as saying, in pertinent part, the following:

“[t]he fourth quarter rounded out a phenomenal year in which Interface posted all-time records

for net income and earnings per share,” and “[f]or the full year, our net sales were up 8% on a

currency neutral basis, gross margin was up 430 basis points, adjusted operating income margin was

up 300 basis points, and adjusted EPS was up 77% versus 2014.”


                                                - 25 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 27 of 73 PageID #: 267




        124.    In the summary section of the earnings release Interface stated “The Company

reported net income . . . [as] $1.10 per share, for 2015. This is a 77.4% improvement compared

with net income of . . . or $0.62 per share, in 2014 . . . .”

        125.    The next day, Interface hosted its quarterly earnings call with analysts. Defendant

Hendrix reiterated that “fourth quarter rounded out a phenomenal year in which Interface posted

all-time records for net income and earnings per share . . . .”

        126.    The statements referenced above in ¶¶123-125 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

                (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;

                (b)     that Interface’s reported EPS for the fourth quarter and full year 2015 did not

accurately reflect the Company’s underlying financial performance and did not comply with GAAP;

and

                (c)     as a result of the foregoing, Interface’s reported EPS for Q4 and full year 2015

was materially overstated at all relevant times.

        127.    On March 2, 2016 Interface filed its Annual Report on Form 10-K for the year 2015

(the “2015 10-K”). Interface included substantially the same statements concerning the adequacy of

its internal controls as reflected in ¶111.

        128.    The Company also included comparative EPS figures for fiscal years 2013, 2014, and

2015, reiterating the fiscal year 2015 EPS figure of $1.10.




                                                 - 26 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 28 of 73 PageID #: 268




        129.      The 2015 10-K also appended as Exhibits 31.1, 31.2, 32.1 and 32.2 the signed

certifications of Defendants Hendrix and Lynch, which repeated the same representations set forth

above in ¶¶113-114.

        130.      The statements referenced above in ¶¶127-129 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

                  (a)    that Bauer and Defendant Lynch had made, or directed others to make,

improper adjustments to the Company’s accounting entries for the purpose of manipulating the

Company’s reported EPS;

                  (b)    that Interface’s reported EPS for 2015 did not accurately reflect the

Company’s underlying financial performance and did not comply with GAAP;

                  (c)    that Interface lacked critical journal entry controls and its internal controls

were inadequate; and

                  (d)    as a result of the foregoing, Interface’s reported EPS for 2015 was materially

overstated at all relevant times, its disclosure controls and procedures were not effective, and the

information contained in the Company’s Form 10-K did not present, in all material respects,

Interface’s true financial condition and results of operations.

        131.      On April 27, 2016, Interface filed a current report on Form 8-K, signed by Defendant

Lynch, with Interface’s quarterly earnings release appended as Exhibit 99.1. For the first quarter of

2016, Interface reported EPS results of $0.20, an increase from the $0.19 in the prior year period.

        132.      Defendant Hendrix was quoted saying “[t]he earnings power we have created in our

business drove improvements in gross profit and net income despite a 6% decline in first quarter

revenue. . . .”




                                                 - 27 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 29 of 73 PageID #: 269




       133.    The next day, on April 28, 2016, Interface hosted its quarterly earnings call with

analysts. Defendant Hendrix reiterated that “[d]espite the decline in sales, with the earnings power

we’ve created in our business we were able to achieve year-over-year improvements in gross profit,

operating margin, net income, and earnings per share.” Defendant Lynch summarized Interface’s

financial reporting.

       134.    The statements referenced above in ¶¶131-133 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper adjustments to the Company’s accounting entries for the purpose of manipulating the

Company’s reported EPS;

               (b)     that Interface’s reported EPS for Q1 2016 did not accurately reflect the

Company’s underlying financial performance and did not comply with GAAP; and

               (c)     as a result of the foregoing, Interface’s reported EPS for Q1 2016 was

materially overstated at all relevant times.

               Material Misstatements and Omissions During the Class Period

       135.    The statements referenced above in ¶¶107-109, 111-114, 116-117, 119-121, 123-125,

127-129, 131-133 remained alive and uncorrected during the Class Period.

       136.    On May 12, 2016, the first day of the Class Period, Interface filed with the SEC a

quarterly report on Form 10-Q, for the first quarter of 2016, the period ended April 3, 2016 (the “Q1

2016 10-Q”). The Q1 2016 10-Q, which was signed by Defendant Lynch, contained substantially

the same representations as to the adequacy of Interface’s internal controls as in ¶¶111 above. The

quarterly report also stated that the Company’s quarterly EPS was $0.32.




                                               - 28 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 30 of 73 PageID #: 270




       137.    The Q1 2016 10-Q also included EPS comparisons for the “Three Months Ended”

April 3, 2016 and April 5, 2015, which incorporated the false and misleading EPS calculations from

the second quarter of 2015 through the first quarter of 2016.

       138.    The Q1 2016 10-Q also appended as Exhibits 31.1, 31.2, 32.1 and 32.2 the signed

certifications of Defendants Hendrix and Lynch, which repeated the same representations set forth

above in ¶¶113-114.

       139.    The statements referenced above in ¶¶136-138 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper adjustments to the Company’s accounting entries for the purpose of manipulating the

Company’s reported EPS;

               (b)     that Interface’s reported EPS for Q2 2015 through Q1 2016 did not accurately

reflect the Company’s underlying financial performance and did not comply with GAAP;

               (c)     that Interface lacked critical journal entry controls and its internal controls and

disclosure controls were inadequate; and

               (d)     as a result of the foregoing, Interface’s reported EPS for Q2 2015 through Q1

2016 were materially overstated at all relevant times, its disclosure controls and procedures were not

effective, and the information contained in the Company’s Form 10-K did not present, in all material

respects, Interface’s true financial condition and results of operations.

       140.    On July 27, 2016, Interface filed a current report on Form 8-K, signed by Lynch, with

Interface’s quarterly earnings release for the second quarter of 2016 (“Q2 2016”) appended as

Exhibit 99.1. Defendant Hendrix was quoted as saying, in pertinent part, that “[f]or the sixth quarter

in a row, we posted a triple digit year over year increase in gross margin, . . . [t]hese dynamics drove


                                                 - 29 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 31 of 73 PageID #: 271




our earnings per share to $0.32, just a penny shy of the quarterly record $0.33 in the second quarter

last year.” In the summary section of the earnings release, Interface stated “[n]et Income during the

second quarter of 2016 was down slightly to $20.7 million, or $.32 per share, compared with net

income of $21.7 million, or $.33 per share, in the record second quarter last year.”

       141.    The earnings release also summarized Interface’s EPS figures against prior periods,

highlighting “[n]et Income during the second quarter of 2016 was down slightly to $20.7 million, or

$.32 per share, compared with net income of $21.7 million, or $.33 per share, in the record second

quarter last year[,]” and “[t]he company reported net income of $33.6 million, or $0.51 per share, for

the first six months of 2016. This compares with net income of $34.0 million, or $0.51 per share, in

the first six months of 2015.”

       142.    The next day, Interface held its quarterly earnings conference call with analysts. On

the call, defendant Hendrix reiterated that “[a]t the bottom line, the result of earnings per share of

0.32, which represents our second best quarterly earnings ever compared with the records $0.33 in

the second quarter of last year.”

       143.    Defendant Gould stated that “[o]n the strength of our gross margin improvement, our

operating margin improved 20 basis points year-over-year to 12.8%. Our earnings per share were

strong at $0.32, just a penny short of the all-time record of $0.33 . . . .”

       144.    Defendant Lynch summarized Interface’s financial performance for the quarter,

explaining that “[o]ur balance sheet is in great shape and leaves us with the flexibility to invest as

necessary in the business as well as continue to return capital to our shareholders. As a result, we

increased our quarterly dividend to $0.06 per share per quarter.”

       145.    The statements referenced above in ¶¶140-144 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:


                                                - 30 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 32 of 73 PageID #: 272




               (a)     that Bauer and defendant Lynch had made, or directed others to make,

improper adjustments to the Company’s accounting entries for the purpose of manipulating the

Company’s reported EPS;

               (b)     that Interface’s reported EPS for Q2 2016 did not accurately reflect the

Company’s underlying financial performance and did not comply with GAAP; and

               (c)     as a result of the foregoing, Interface’s reported EPS for Q2 2016 was

materially overstated at all relevant times.

       146.    On August 11, 2016, Interface filed a quarterly report with the SEC on Form 10-Q,

for the second quarter of 2016, the period ended July 3, 2016 (the “Q2 2016 10-Q”). The Q2 2016

10-Q, which was signed by Defendant Lynch, contained substantially the same representation as to

the adequacy of Interface’s internal controls as in ¶¶111 above. The quarterly report also repeated

the Company’s quarterly EPS of $0.32.

       147.    The Q2 2016 10-Q also included EPS comparisons for the “Six Months Ended” July

3, 2016 and July 5, 2015, which incorporated the false and misleading EPS calculations from the

second quarter of 2015 through the second quarter of 2016.

       148.    The Q2 2016 10-Q also appended as Exhibits 31.1, 31.2, 32.1 and 32.2 the signed

certifications of Defendants Hendrix and Lynch, which repeated the same representations set forth

above in ¶¶113-114.

       149.    The statements referenced above in ¶¶146-148 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;


                                               - 31 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 33 of 73 PageID #: 273




               (b)     that Interface’s reported EPS for Q2 2015 through Q2 2016 did not accurately

reflect the Company’s underlying financial performance and did not comply with GAAP;

               (c)     that Interface lacked critical journal entry controls and its internal controls and

disclosure controls were inadequate; and

               (d)     as a result of the foregoing, Interface’s reported EPS for Q2 2015 through Q2

2016 were materially overstated at all relevant times, its disclosure controls and procedures were not

effective, and the information contained in the Company’s Form 10-Q did not present, in all material

respects, Interface’s true financial condition and results of operations.

       150.    On November 2, 2016, Interface filed a current report on Form 8-K announcing that

Defendant Lynch would no longer serve as CFO, and further stating that “Mr. Lynch ably served

with the Company for 20 years, including 15 years as its Chief Financial Officer.”

       151.    The statements in ¶150 were materially false and misleading because Defendants

knew, or recklessly disregarded, but failed to disclose:

               (a)     that Lynch had directed his subordinates to manually book accounting entries

that did not comply with GAAP from the second quarter of 2015 through the second quarter of 2016;

               (b)     that Lynch, in his capacity as CFO, had falsely certified that Interface’s annual

and quarterly SEC filings from the second quarter of 2015 through the second quarter of 2016 fully

complied with the requirements of Section 13(a) or 15(d) of the Exchange Act and that the

information contained in Interface’s annual and quarterly SEC filings from the second quarter of

2015 through the second quarter of 2016 fairly presented, in all material respects, the financial

conditions and results of operations of the Company;

               (c)     that Lynch, in his capacity as CFO, had falsely certified that Interface’s

internal controls and disclosure controls were adequate; and


                                                 - 32 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 34 of 73 PageID #: 274




               (d)    that, as a result of the foregoing, Mr. Lynch had not ably served with the

Company for 20 years, including 15 years as its Chief Financial Officer. At the very least, this

statement created a duty to disclose that Mr. Lynch had, in fact, not ably served the Company

because he had engaged in the wrongful acts described herein.

       152.    On November 10, 2016, Interface filed a quarterly report on Form 10-Q with the SEC

for the third quarter of 2016, the period ended October 2, 2016 (the “Q3 2016 10-Q”). The Q3 2016

10-Q, which was signed by Defendant Lynch, contained substantially the same representation as to

the adequacy of Interface’s internal controls as in ¶111 above.

       153.    The Q3 2016 10-Q also included EPS comparisons for the “Nine Months Ended”

October 2, 2016 and October 4, 2015, which incorporated the false and misleading EPS calculations

from the second quarter of 2015 through the second quarter of 2016.

       154.    The Q3 2016 10-Q also appended as Exhibits 31.1, 31.2, 32.1 and 32.2 the signed

certifications of Defendants Hendrix and Lynch, which repeated the same representations set forth

above in ¶¶113-114.

       155.    The statements referenced above in ¶¶152-154 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)    that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;

               (b)    that Interface’s reported EPS for Q2 2015 through Q2 2016 did not accurately

reflect the Company’s underlying financial performance and did not comply with GAAP;

               (c)    that Interface lacked critical journal entry controls and its internal controls and

disclosure controls were inadequate; and


                                                - 33 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 35 of 73 PageID #: 275




               (d)     as a result of the foregoing, Interface’s reported EPS for Q2 2015 through Q2

2016 were materially overstated at all relevant times, its disclosure controls and procedures were not

effective, and the information contained in the Company’s Form 10-Q did not present, in all material

respects, Interface’s true financial condition and results of operations.

       156.    On February 23, 2017, Interface hosted its quarterly earnings call with analysts,.

During the call, Defendant Hendrix announced his retirement as President and CEO, and stated that

“[Interface has] just come off two of the best years in the Company’s history and I’m really

looking forward to what we’re going to accomplish over the next few years.”

       157.    In the same earnings call, Defendant Gould explained “we delivered fourth quarter

EPS of $0.28 pulling even with the fourth quarter of the previous year and closing out the full year

of 2016 at $1.03, which is our second best earnings in the history of the Company.”

       158.    The statements referenced above in ¶¶156-157 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS in Q1 and Q2 of 2016;

               (b)     that Interface’s reported EPS for 2016 did not accurately reflect the

Company’s underlying financial performance and did not comply with GAAP; and

               (c)     as a result of the foregoing, Interface’s reported EPS for 2016 was materially

overstated at all relevant times.

       159.    On March 2, 2017, Interface filed its annual report on Form 10-K with the SEC for

the fiscal year ended January 1, 2017 (the “2016 10-K”). The 2016 10-K, which was signed by




                                                - 34 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 36 of 73 PageID #: 276




Defendants Hendrix and Gould, contained substantially the same representation as to the adequacy

of Interface’s internal controls as in ¶111 above.

       160.    The 2016 10-K provided investors with a comparison of Interface’s EPS calculations

for 2014, 2015, and 2016, which incorporated the falsified EPS calculation for the second quarter of

2015 through the second quarter of 2016.

       161.    The 2016 10-K also appended as Exhibits 31.1, 31.2, 32.1 and 32.2 the signed

certifications of Defendant Hendrix, which repeated the same representations set forth above in

¶¶113-114.

       162.    The statements referenced above in ¶¶159-161 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS in Q1 and Q2 of 2016;

               (b)     that Interface’s reported EPS for Q2 2015 through Q2 2016 did not accurately

reflect the Company’s underlying financial performance and did not comply with GAAP;

               (c)     that Interface lacked critical journal entry controls and its internal controls and

disclosure controls were inadequate; and

               (d)     as a result of the foregoing, Interface’s reported EPS for Q2 2015 through Q2

2016 were materially overstated at all relevant times, its disclosure controls and procedures were not

effective, and the information contained in the Company’s Form 10-K did not present, in all material

respects, Interface’s true financial condition and results of operations.

       163.    On May 11, 2017, Interface filed a quarterly report with the SEC on Form 10-Q for

the second quarter of 2017, the period ended April 2, 2017 (the “Q2 2017 10-Q”). The Q2 2017 10-


                                                 - 35 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 37 of 73 PageID #: 277




Q, which was signed by Defendant Hausmann, contained substantially the same representation as to

the adequacy of Interface’s internal controls as in ¶111 above.

       164.    The Q2 2017 10-Q also included EPS comparisons for the “Three Months Ended”

April 2, 2017 and April 3, 2016, which incorporated the false and misleading EPS from the first

quarter of 2016.

       165.    The Q2 2017 10-Q also appended as Exhibits 31.1, 31.2, 32.1 and 32.2 the signed

certifications of Defendants Gould and Hausmann, which repeated the same representations set forth

above in ¶¶113-114.

       166.    The statements referenced above in ¶¶163-165 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS in Q1 2016;

               (b)     that Interface’s reported EPS for Q1 2016 did not accurately reflect the

Company’s underlying financial performance and did not comply with GAAP;

               (c)     that Interface lacked critical journal entry controls and its internal controls and

disclosure controls were inadequate; and

               (d)     as a result of the foregoing, Interface’s reported EPS for Q1 2016 was

materially overstated at all relevant times, its disclosure controls and procedures were not effective,

and the information contained in the Company’s Form 10-Q did not present, in all material respects,

Interface’s true financial condition and results of operations.

       167.    On July 26, 2017, Interface filed a current report on Form 8-K, with Interface’s

quarterly earnings release appended as Exhibit 99.1. Interface reported “[n]et Income during the


                                                 - 36 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 38 of 73 PageID #: 278




second quarter of 2017 was $20.9 million, or $0.33 per diluted share, an increase over the prior year

net income of $20.7 million, or $0.32 per diluted share.”

       168.    Interface also stated that, “[o]n a GAAP basis, the Company reported . . . $0.46 per

share, for the first half of 2017, which included previously announced restructuring and asset

impairment costs. Excluding these costs, the Company reported net income of $34.2 million, or

$0.54 per share, for the first half of 2017 versus $33.6 million, or $0.51 per share, for the first six

months of 2016.”

       169.    The next day, July 27, 2017, Interface hosted its quarterly earnings call with analysts

to discuss the Q2 2017 results. Defendant Housmann stated that “[n]et income during the second

quarter of 2017 was $20.9 million or $0.44 per share, which was an increase over prior year net

income of $20.7 million or $0.32 per share.”

       170.    The statements referenced above in ¶¶167-169 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS for Q1 and Q2 of 2016;

               (b)     that Interface’s reported EPS for Q1 and Q2 of 2016 did not accurately reflect

the Company’s underlying financial performance and did not comply with GAAP; and

               (c)     as a result of the foregoing, Interface’s reported EPS for Q1 and Q2 of 2016

was materially overstated at all relevant times.

       171.    On August 10, 2017, Interface filed a quarterly report with the SEC on Form 10-Q for

the second quarter of 2017, the period ended July 2, 2017 (the “Q2 2017 10-Q”). The Q2 2017 10-




                                                - 37 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 39 of 73 PageID #: 279




Q, which was signed by Defendant Hausmann, contained substantially the same representation as to

the adequacy of Interface’s internal controls as in ¶111 above.

       172.    The Q2 2017 10-Q also included Interface EPS comparisons for the “Six Months

Ended” July 2, 2017 and July 3, 2016, which incorporated the false and misleading EPS from the

first and second quarters of 2016.

       173.    The Q2 2017 10-Q also appended as Exhibits 31.1, 31.2, 32.1 and 32.2 the signed

certifications of Defendants Gould and Hausmann, which repeated the same representations set forth

above in ¶¶113-114.

       174.    The statements referenced above in ¶¶171-173 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;

               (b)     that Interface’s reported EPS for Q1 and Q2 2016 did not accurately reflect

the Company’s underlying financial performance and did not comply with GAAP;

               (c)     that Interface lacked critical journal entry controls and its internal controls and

disclosure controls were inadequate; and

               (d)     as a result of the foregoing, Interface’s reported EPS for Q1 and Q2 2016 were

materially overstated at all relevant times, its disclosure controls and procedures were not effective,

and the information contained in the Company’s Form 10-Q did not present, in all material respects,

Interface’s true financial condition and results of operations.

       175.    On October 25, 2017, Interface filed a current report on Form 8-K, with Interface’s

quarterly earnings release appended as Exhibit 99.1. Interface reported “the Company reported net


                                                 - 38 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 40 of 73 PageID #: 280




income of $53.6 million, or $0.86 per share, for the first nine months of 2017 versus $49.5 million,

or $0.76 per share, for the first nine months of 2016.”

       176.    On November 6, 2017, Interface filed a current report on Form 8-K, with Interface’s

presentation to the 2017 Global Industrial Conference appended as Exhibit 99.1. Interface included

a comparison of year to date EPS figures of $0.76 and $0.86 for 2016 and 2017 respectively.

       177.    The statements referenced above in ¶¶175-176 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;

               (b)     that Interface’s reported EPS for Q1 and Q2 2016 did not accurately reflect

the Company’s underlying financial performance and did not comply with GAAP; and

               (c)     as a result of the foregoing, Interface’s reported EPS for Q1 and Q2 2016 was

materially overstated at all relevant times.

       178.    On November 9, 2017, Interface filed a quarterly report with the SEC on Form 10-Q

for third quarter of 2017, the period ended October 1, 2017 (the “Q3 2017 10-Q”). The Q3 2017 10-

Q, which was signed by Defendant Hausmann, contained substantially the same representation as to

the adequacy of Interface’s internal controls as in ¶111 above.

       179.    The Q3 2017 10-Q also included Interface EPS comparisons for the “Nine Months

Ended” October 1, 2017 and October 2, 2016, which incorporated the false and misleading EPS

calculations from the first and second quarters of 2016.




                                               - 39 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 41 of 73 PageID #: 281




       180.    The Q3 2017 10-Q also appended as Exhibits 31.1, 31.2, 32.1 and 32.2 the signed

certifications of Defendants Gould and Hausmann, which repeated the same representations set forth

above in ¶¶113-114.

       181.    The statements referenced above in ¶¶178-180 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;

               (b)     that Interface’s reported EPS for Q1 and Q2 2016 did not accurately reflect

the Company’s underlying financial performance and did not comply with GAAP;

               (c)     that Interface lacked critical journal entry controls and its internal controls and

disclosure controls were inadequate; and

               (d)     as a result of the foregoing, Interface’s reported EPS for Q1 and Q2 2016 were

materially overstated at all relevant times, its disclosure controls and procedures were not effective,

and the information contained in the Company’s Form 10-Q did not present, in all material respects,

Interface’s true financial condition and results of operations.

       182.    On February 22, 2018, Interface hosted its Q4 2017 earnings call with analysts. On

the call, Defendant Hausmann compared Interface’s 2017 reported EPS against Interfaces 2016

reported EPS, stating “[f]ull year GAAP EPS of $0.86 was up 4% compared to $0,83 in 2016.

However, our full year adjusted EPS of $1.18 was up 15% versus 2016’s adjusted EPS of $1.03.”

       183.    On February 28, 2018, Interface filed a current report on Form 8-K, with Interface’s

2018 Investor Presentation appended as Exhibit 99.1. Interface included a comparison of its fiscal




                                                 - 40 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 42 of 73 PageID #: 282




year 2017 and fiscal year 2016 EPS figures, reporting $0.86 and $0.83 respectively. Interface also

included fiscal year 2017 and 2016 adjusted EPS figures of $1.18 and $1.03 respectively.

       184.      The statements referenced above in ¶¶182-183 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

                 (a)    that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;

                 (b)    that Interface’s reported EPS for Q1 and Q2 2016 did not accurately reflect

the Company’s underlying financial performance and did not comply with GAAP;

                 (c)    that Interface lacked critical journal entry controls and its internal controls and

disclosure controls were inadequate; and

                 (d)    as a result of the foregoing, Interface’s reported EPS for Q1 and Q2 2016 were

materially overstated at all relevant times, its disclosure controls and procedures were not effective.

       185.      On March 1, 2018, Interface filed its annual report on Form 10-K with the SEC for

the year ended December 31, 2017 (the “2017 10-K”). In the 2017 10-K, Interface repeated

substantially the same statements concerning the adequacy of its internal controls as set forth in

above in ¶111.

       186.      The 2017 10-K also included year-over-year EPS comparisons for Interface’s 2015,

2016, and 2017 EPS, including EPS for 2015 and 2016.

       187.      The 2017 10-K also appended as Exhibits 31.1, 31.2, 32.1 and 32.2 the signed

certifications of Defendants Gould and Hausmann, which repeated the same representations set forth

above in ¶¶113-114.




                                                  - 41 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 43 of 73 PageID #: 283




       188.    The statements referenced above in ¶¶185-187 were materially false and misleading

because Defendants knew, or recklessly disregarded, but failed to disclose:

               (a)     that Bauer and Defendant Lynch had made, or directed others to make,

improper and unsupported adjustments to the Company’s accounting entries for the purpose of

manipulating the Company’s reported EPS;

               (b)     that Interface’s reported EPS for Q2 2015 through Q2 2016 did not accurately

reflect the Company’s underlying financial performance and did not comply with GAAP;

               (c)     that Interface lacked critical journal entry controls and its internal controls and

disclosure controls were inadequate; and

               (d)     as a result of the foregoing, Interface’s reported EPS for Q2 2015 through Q2

2016 were materially overstated at all relevant times, its disclosure controls and procedures were not

effective, and the information contained in the Company’s Form 10-K did not present, in all material

respects, Interface’s true financial condition and results of operations.

       INTERFACE’S FINANCIAL REPORTING DURING THE CLASS PERIOD
       WAS MATERIALLY FALSE AND MISLEADING AND VIOLATED GAAP

       189.    At all relevant times during the Class Period, Interface represented that its financial

results were presented in accordance with GAAP. Defendants knew, or recklessly ignored, that such

representations were materially false and misleading statements of fact because, as detailed herein,

the Company issued financial statements and financial disclosures during the Class Period that

artificially overstated Interface’s 2015 and 2016 earnings.

       190.    GAAP generally encompasses those conventions, rules and procedures necessary to

define accepted accounting practices at a particular time. Financial statements filed with the SEC

that are not prepared in conformity with GAAP are presumed to be misleading and inaccurate.




                                                 - 42 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 44 of 73 PageID #: 284




17 C.F.R. §210.4-01(a)(1). Interim financial statements must also comply with GAAP. 17

C.F.R. 210.10-01.

        191.     Statement of Financial Accounting Concepts No. 2: Qualitative Characteristics of

Accounting Information, provides that the notion that accounting information be reliable and relevant

is “central to accounting” and that “the reliability of a measure rests on the faithfulness with which it

represents what it purports to represent . . . .”

        192.     As detailed in the SEC Order , Defendants repeatedly caused Interface to issue

financial results that were the product of fabricated accounting entries that lacked support, or any

reasonable basis, which were recorded for the sole purpose of managing the Company’s earnings so

that it could report desired financial outcomes. In this way, Defendants knowingly issued fraudulent

financial statements of the Company during the Class Period that were reverse engineered to meet,

or exceed, predetermined quarterly earnings expectations.

               Interface’s Fraudulent Financial Reporting Prior to the Class Period

        193.     Prior to the beginning of the Class Period, Defendants caused Interface to issue

materially false and misleading financial information. This false financial information, as well as

other representations noted herein, remained alive, uncorrected and were repeated, in all material

respects, during the Class Period. Defendants knew or recklessly disregarded, that such information

was materially misleading in that it misrepresented and failed to disclose material facts necessary in

order to make the statements, in light of the circumstances under which they were made, not

misleading.

The 2015 Second Quarter Financial Results

        194.     The Q2 2015 financial results were each were materially false and misleading and

presented in violation of GAAP because Defendant Lynch caused Interface to record unsupported

adjustments that materially understated the Company’s management bonus expense. The totality of
                                                    - 43 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 45 of 73 PageID #: 285




these fraudulent adjustments overstated Interface’s pre-tax income during the quarter by

$1.58 million, or 5%.

       195.    The Q2 2015 Form 10-Q was materially false and misleading when made because it

misrepresented and failed to disclose the following adverse facts, which were known to Defendants

or recklessly disregarded by them:

               (a)      that the Company’s financial statements and related disclosures were

materially false and misleading and not presented in accordance with GAAP;

               (b)      that the Company’s MD&A disclosures were materially false and misleading;

               (c)      that the disclosure controls and internal controls over financial reporting

representations were materially false and misleading; and

               (d)      that the certifications issued by Defendants Hendrix and Lynch associated

with Interface’s disclosure controls and internal controls over Interface’s financial reporting were

materially false and misleading.

The 2015 Third Quarter Financial Results

       196.    The Q3 2015 financial results were materially false and misleading and presented in

violation of GAAP because Defendant Lynch caused Interface to record unsupported adjustments

that materially understated the Company’s expenses, including its management bonus and stock

based compensation expenses. The totality of these fraudulent adjustments overstated Interface’s

pre-tax income during the quarter by $3.12 million, or 12%. Defendant Lynch caused these actions

to be taken to manipulate the Company’s earnings for the sole purpose to allow Interface to meet

predetermined analyst consensus earnings estimates.

       197.    The Q3 2015 Form 10-Q was materially false and misleading when made because it

misrepresented and failed to disclose the following adverse facts, which were known to Defendants

or recklessly disregarded by them:
                                               - 44 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 46 of 73 PageID #: 286




               (a)     that the Company’s financial statements and related disclosures were

materially false and misleading and not presented in accordance with GAAP;

               (b)     that the Company’s MD&A disclosures were materially false and misleading;

               (c)     that the disclosure controls and internal controls over financial reporting

representations were materially false and misleading; and

               (d)     that the certifications issued by Defendants Hendrix and Lynch associated

with Interface’s disclosure controls and internal controls over Interface’s financial reporting were

materially false and misleading.

The 2015 Fourth Quarter Financial Results

       198.    The Q4 2015 financial results were materially false and misleading and presented in

violation of GAAP because Defendant Lynch caused Interface to record unsupported adjustments

that materially understated the Company’s expenses, including its management bonus expense. The

totality of these fraudulent adjustments overstated Interface’s pre-tax income during the quarter by

$1.63 million, or 7%. Defendant Lynch caused these actions to be taken to manipulate the

Company’s earnings for the sole purpose to allow Interface to post “all-time records for net income

and earnings per share.”

       199.    As detailed herein, the 2016 Form 10-K was materially false and misleading when

made because it misrepresented and failed to disclose the following adverse facts, which were

known to Defendants or recklessly disregarded by them:

               (a)     that the Company’s financial statements and related disclosures were

materially false and misleading and not presented in accordance with GAAP;

               (b)     that the Company’s MD&A disclosures were materially false and misleading;

               (c)     that the disclosure controls and internal controls over financial reporting

representations were materially false and misleading; and
                                               - 45 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 47 of 73 PageID #: 287




                (d)    that the certification issued by Defendant Hendrix associated with Interface’s

disclosure controls and internal controls over Interface’s financial reporting were materially false

and misleading.

       200.     The above noted material false and misleading statements of fact were incorporated in

filings Interface made with the SEC later in the Class Period.

              Interface’s Fraudulent Financial Reporting During the Class Period

The 2016 First Quarter Financial Results

       201.     The Q1 2016 financial results were materially false and misleading and presented in

violation of GAAP because Defendant Lynch directed Interface employees to record unsupported

adjustments that materially understated the Company’s management bonus and stock based

compensation expenses. The totality of these fraudulent adjustments overstated Interface’s pre-tax

income during the quarter by $2.43 million, or 15%. Defendant Lynch directed these actions be

taken to manipulate the Company’s earnings for the sole purpose to allow Interface to meet

predetermined analyst consensus earnings estimates.

       202.     The Q1 2016 Form 10-Q was materially false and misleading when made because it

misrepresented and failed to disclose the following adverse facts, which were known to Defendants

or recklessly disregarded by them:

                (a)    that the Company’s financial statements and related disclosures were

materially false and misleading and not presented in accordance with GAAP;

                (b)    that the Company’s MD&A disclosures were materially false and misleading;

                (c)    that the disclosure controls and internal controls over financial reporting

representations were materially false and misleading; and




                                               - 46 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 48 of 73 PageID #: 288




               (d)     that the certifications issued by Defendants Hendrix and Lynch associated

with Interface’s disclosure controls and internal controls over Interface’s financial reporting were

materially false and misleading.

The 2016 and 2015 Second Quarter Financial Results

       203.    The Q2 2016 financial results were materially false and misleading and presented in

violation of GAAP because Defendant Lynch caused Interface to record unsupported adjustments

that materially understated the Company’s management bonus and stock based compensation

expenses. The totality of these fraudulent adjustments overstated Interface’s pre-tax income during

the quarter by $1.9 million, or 7%. Defendant Lynch caused these actions to be taken to manipulate

the Company’s earnings for the sole purpose to allow Interface to report its “second best quarterly

earnings ever.”

       204.    The Q2 2015 financial results were each materially false and misleading and

presented in violation of GAAP because Defendant Lynch caused Interface to record unsupported

adjustments that materially understated the Company’s management bonus expense. The totality of

these fraudulent adjustments overstated Interface’s pre-tax income during the quarter by

$1.58 million, or 5%. Defendant Lynch caused these actions to be taken to manipulate the

Company’s earnings for the sole purpose to allow Interface to report “earnings per share that tied our

all-time record in the fourth quarter of 2007.”

       205.    The Q2 2016 Form 10-Q was materially false and misleading when made because it

misrepresented and failed to disclose the following adverse facts, which were known to Defendants

or recklessly disregarded by them:

               (a)     that the Company’s financial statements and related disclosures were

materially false and misleading and not presented in accordance with GAAP;

               (b)     that the Company’s MD&A disclosures were materially false and misleading;
                                                  - 47 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 49 of 73 PageID #: 289




               (c)     that the disclosure controls and internal controls over financial reporting

representations were materially false and misleading; and

               (d)     that the certifications issued by Defendants Hendrix and Lynch associated

with Interface’s disclosure controls and internal controls over Interface’s financial reporting were

materially false and misleading.

The 2016 and 2015 Third Quarter Financial Results

       206.    The Q3 2016 financial results were materially false and misleading and presented in

violation of GAAP because they incorporated the unsupported adjustments that Defendant Lynch

caused Interface to record that materially understated the Company’s expenses during the first two

quarters of 2016.

       207.    The Q3 2015 financial results were materially false and misleading and presented in

violation of GAAP because Defendant Lynch caused Interface to record unsupported adjustments

that materially understated the Company’s expenses, including its management bonus and stock

based compensation expenses. The totality of these fraudulent adjustments overstated Interface’s

pre-tax income during the quarter by $3.12 million, or 12%. Defendant Lynch caused these actions

to be taken to manipulate the Company’s earnings for the sole purpose to allow Interface to meet

predetermined analyst consensus earnings estimates.

       208.    The Q3 2016 Form 10-Q was materially false and misleading when made because it

misrepresented and failed to disclose the following adverse facts, which were known to Defendants

or recklessly disregarded by them:

               (a)     that the Company’s financial statements and related disclosures were

materially false and misleading and not presented in accordance with GAAP;

               (b)     that the Company’s MD&A disclosures were materially false and misleading;


                                               - 48 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 50 of 73 PageID #: 290




               (c)     that the disclosure controls and internal controls over financial reporting

representations were materially false and misleading; and

               (d)     that the certifications issued by Defendants Hendrix and Lynch associated

with Interface’s disclosure controls and internal controls over Interface’s financial reporting were

materially false and misleading.

The 2016 and 2015 Fourth Quarter Financial Results

       209.    The Q4 2016 financial results were materially false and misleading and presented in

violation of GAAP because they incorporated the unsupported adjustments that Defendant Lynch

caused Interface to record that materially understated the Company’s expenses during the first two

quarters of 2016.

       210.    The Q4 2015 financial results were materially false and misleading and presented in

violation of GAAP because Defendant Lynch caused Interface to record unsupported adjustments

that materially understated the Company’s expenses, including its management bonus expense. The

totality of these fraudulent adjustments overstated Interface’s pre-tax income during the quarter by

$1.63 million, or 7%. Defendant Lynch caused these actions to be taken to manipulate the

Company’s earnings for the sole purpose to allow Interface to post “all-time records for net income

and earnings per share.”

       211.    As detailed herein, the 2016 Form 10-K was materially false and misleading when

made because it misrepresented and failed to disclose the following adverse facts, which were

known to Defendants or recklessly disregarded by them:

               (a)     that the Company’s financial statements and related disclosures were

materially false and misleading and not presented in accordance with GAAP;

               (b)     that the Company’s MD&A disclosures were materially false and misleading;


                                               - 49 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 51 of 73 PageID #: 291




               (c)        that the disclosure controls and internal controls over financial reporting

representations were materially false and misleading; and

               (d)        that the certification issued by Defendant Hendrix associated with Interface’s

disclosure controls and internal controls over Interface’s financial reporting were materially false

and misleading.

       212.    The above noted material false and misleading statements of fact issued during the

Class Period were incorporated in filings Interface made with the SEC later in the Class Period.

        Interface’s Financial Misstatements During the Class Period Were Material

       213.    As articulated in the SEC’s Codification of Staff Accounting Bulletins Topic 1M,

Materiality (“CSAB Topic 1M”), materiality in the context of financial information not only

includes an assessment of the magnitude of the misstatement in percentage terms, but also requires

an assessment of the factual context in which the user of financial statements would view the

financial information (referred to in accounting and auditing literature as “quantitative” and

“qualitative” factors).

       214.    Thus, CSAB Topic 1M notes, in pertinent part, that:

       The FASB rejected a formulaic approach to discharging “the onerous duty of making
       materiality decisions” in favor of an approach that takes into account all the relevant
       considerations. In so doing, it made clear that -

       [M]agnitude by itself, without regard to the nature of the item and the circumstances
       in which the judgment has to be made, will not generally be a sufficient basis for a
       materiality judgment. Footnotes omitted.

       215.    As alleged herein, Interface’s quarterly pre-tax income from the 2015 second quarter

through the 2016 second quarter was fraudulently overstated between 5% and 15%. Accordingly,

the misstatements of the Company’s income-related financial measures during the Class Period are

quantitatively material.



                                                  - 50 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 52 of 73 PageID #: 292




       216.    With respect to the qualitative factors that may render a financial misstatement

material, CSAB Topic 1M notes that a matter is material if there is a substantial likelihood that a

reasonable person would consider it important. According to CSAB Topic 1M, among the

considerations that a reasonable person may deem important and render material a quantitatively

small financial misstatement include:

       •       Whether the misstatement masks a change in earnings or other trends[;]

       •       Whether the misstatement hides a failure to meet analysts’ consensus expectations
               for the enterprise[; and]

       •       Whether the misstatement changes a loss into income or vice versa.

       217.    Moreover, Interface’s financial misstatements were the result of actions and directives

taken by executive-level managers of Interface to intentionally overstate the Company’s operating

results. In this regard, CSAB Topic 1M provides:

       [T]he staff believes that a registrant and the auditors of its financial statements
       should not assume that even small intentional misstatements in financial statements,
       for example those pursuant to actions to “manage” earnings, are immaterial. While
       the intent of management does not render a misstatement material, it may provide
       significant evidence of materiality. The evidence may be particularly compelling
       where management has intentionally misstated items in the financial statements to
       “manage” reported earnings. In that instance, it presumably has done so believing
       that the resulting amounts and trends would be significant to users of the registrant’s
       financial statements. The staff believes that investors generally would regard as
       significant a management practice to over- or under-state earnings up to an amount
       just short of a percentage threshold in order to “manage” earnings. Investors
       presumably also would regard as significant an accounting practice that, in essence,
       rendered all earnings figures subject to a management-directed margin of
       misstatement. Footnotes omitted.

       218.    The factual allegations herein portray a pattern and practice of intentional misconduct

by Interface’s most senior executives that was designed to, and did, materially inflate the Company’s

operating results during the Class Period. Thereafter, Defendants brazenly touted the Company’s

financial performance that was the product of flagrant misconduct that deliberately and materially

inflated the Company’s reported operating results during the Class Period.
                                               - 51 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 53 of 73 PageID #: 293




        219.    Finally, the materiality of Defendants’ misstatements and adjustments has also been

confirmed by the SEC. Specifically, the SEC Order states that “[t]he adjustments and misstatements

were also material to Interface’s financial statements and caused Interface to make false disclosures

in public filings, press releases, and earnings calls about its actual EPS results, its earnings growth,

and its pattern of meeting or beating consensus analyst estimates.”

                                  Interface’s Violations of GAAP

        220.    At all relevant times during the Class Period, Interface’s financial statements were

represented to have been presented in accordance with GAAP. Defendants knew, or recklessly

ignored, that such representations were materially false and misleading statements of fact because, in

violation of some of the most basic and fundamental rules of accounting, Defendants repeatedly

caused Interface to issue financial statements that artificially overstated Interface’s income which

improperly, systematically and repeatedly understated its expenses during 2015 and 2016.

        221.    In doing so, Defendants disowned their responsibility to present Interface’s business

activities in accordance with Section 13 of the Exchange Act (17 U.S.C. §78m) which provides:

        Every issuer which has a class of securities registered pursuant to [Section 12] of this
        title and every issuer which is required to file reports pursuant to [Section 15(d)] of
        this title shall - -

        A.      make and keep books, records, and accounts, which, in reasonable detail,
        accurately and fairly reflect the transactions and dispositions of the assets of the
        issuer;

        B.     devise and maintain a system of internal accounting controls sufficient to
        provide reasonable assurances that - -

                          (i)   transactions are executed in accordance with management’s general or

specific authorization;




                                                 - 52 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 54 of 73 PageID #: 294




                        (ii)    transactions are recorded as necessary (I) to permit preparation of

financial statements in conformity with generally accepted accounting principles or any other criteria

applicable to such statements, and (II) to maintain accountability for assets;

                        (iii)   access to assets is permitted only in accordance with management’s

general or specific authorization; and

                        (iv)    the recorded accountability for assets is compared with the existing

assets at reasonable intervals and appropriate action is taken with respect to any differences[.]

        222.    The general accounting precept that expenses be recorded in the same period in which

the corresponding benefit is realized is one of, if not the, most basic tenets underlying accrual

accounting. See Statement of Financial Accounting Concepts No. 5, Recognition and Measurement

in Financial Statements of Business Enterprises, ¶¶85-87.

        223.    GAAP, as set forth in Accounting Standards Codification (“ASC”) Topic No. 450,

Contingencies, requires financial statements to recognize and report a charge to income when

information existing at the date of the financial statements indicates that it is probable that a liability

has been incurred and the amount can be reasonably estimated. In addition, ASC Topic No. 710,

Salaries, Wages, and Bonuses, requires compensation expense to be recognized and reported in

financial statements in during the period services are performed. Further, ASC Topic No. 718,

Compensation-Stock Compensation, requires stock based compensation to be recognized and

reported in financial statements the requisite service period.

        224.    In failing to file financial statements with the SEC which conformed to the above

noted provisions of GAAP, Defendants disseminated Interface financial statements that were

presumptively misleading and inaccurate.




                                                  - 53 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 55 of 73 PageID #: 295




                   Interface’s Management’s Discussion and Analysis of
      Financial Condition and Operating Results Was Materially False and Misleading

        225.    Item 7 of Form 10-K and Item 2 Form 10-Q required Interface to furnish the

information called for under Item 303 of Regulation S-K (17 C.F.R. §229.303), Management’s

Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) during the

Class Period. In 1989, the SEC issued interpretative guidance associated with the requirements of

Item 303 of Regulation S-K concerning the disclosure of material events and uncertainties, which

states, in pertinent part, as follows:

        A disclosure duty exists where a trend, demand, commitment, event or
        uncertainty is both presently known to management and reasonably likely to
        have material effects on the registrant’s financial condition or results of
        operation.

                                          *       *       *

        Events that have already occurred or are anticipated often give rise to known
        uncertainties. For example, a registrant may know that a material government
        contract is about to expire. The registrant may be uncertain as to whether the
        contract will be renewed, but nevertheless would be able to assess facts relating to
        whether it will be renewed. More particularly, the registrant may know that a
        competitor has found a way to provide the same service or product at a price less
        than that charged by the registrant, or may have been advised by the government that
        the contract may not be renewed. The registrant also would have factual information
        relevant to the financial impact of non-renewal upon the registrant. In situations such
        as these, a registrant would have identified a known uncertainty reasonably likely to
        have material future effects on its financial condition or results of operations, and
        disclosure would be required.

        226.    In 2003, the SEC provided additional interpretative guidance relating to the

requirements of Item 303. This guidance states, in pertinent part:

        We believe that management’s most important responsibilities include
        communicating with investors in a clear and straightforward manner. MD&A
        is a critical component of that communication. The Commission has long sought
        through its rules, enforcement actions and interpretive processes to elicit MD&A that
        not only meets technical disclosure requirements but generally is informative and
        transparent.

                                          *       *       *

                                                - 54 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 56 of 73 PageID #: 296




       We would expect a good introduction or overview to provide a balanced, executive-
       level discussion that identifies the most important themes or other significant
       matters with which management is concerned primarily in evaluating the
       company’s financial condition and operating results. A good introduction or
       overview would . . . provide insight into material opportunities, challenges and risks,
       such as those presented by known material trends and uncertainties, on which the
       company’s executives are most focused for both the short and long term, as well as
       the actions they are taking to address these opportunities, challenges and risks.

       227.    As detailed herein, the MD&A included in the Forms 10-K and 10-Q that Interface

filed with the SEC during the Class Period contained materially false and misleading statements of

fact about the Company’s 2015 and 2016 earnings.

    Interface’s Representations about its Disclosure Controls and Internal Control over
                 Financial Reporting Were Materially False and Misleading

       228.    Item 9A of Form 10-K and Item 4 Form 10-Q required Interface to furnish the

information called for under Item 307 of Regulation S-K (17 C.F.R. §229.307), Disclosure Controls

and Procedures and Item 308 of Regulation S-K (17 C.F.R. §229.308), Internal Control over

Financial Reporting during the Class Period.

       229.    Item 307 of Regulation S-K required Interface’s Forms 10-K and 10-Q during the

Class Period to disclose the Individual Defendants’ conclusions about the effectiveness of Interface’s

disclosure controls and procedures, defined by relevant regulation as the controls and procedures

designed to ensure that information required to be disclosed in reports filed with the SEC is

appropriately recorded, processed, summarized and reported.

       230.    During the Class Period, Defendants falsely and misleadingly represented in

Interface’s Forms 10-K and 10-Q that Interface’s disclosure controls were operating effectively

when they were not, as detailed herein. These false and misleading representations were then

fraudulently certified by the Individual Defendants, as set forth herein.

       231.    Item 308 of Regulation S-K required Interface’s Forms 10-K and 10-Q during the

Class Period to disclose, among other things, the Individual Defendants’ conclusions about the
                                                - 55 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 57 of 73 PageID #: 297




effectiveness of Interface’s internal control over financial reporting, defined by relevant regulation

as:

         [A] process designed by, or under the supervision of, the issuer’s principal executive
         and principal financial officers, or persons performing similar functions, and effected
         by the issuer’s board of directors, management and other personnel, to provide
         reasonable assurance regarding the reliability of financial reporting and the
         preparation of financial statements for external purposes in accordance with
         generally accepted accounting principles and includes those policies and procedures
         that:

         •      Pertain to the maintenance of records that in reasonable detail accurately and fairly
                reflect the transactions and dispositions of the assets of the issuer;

         •      Provide reasonable assurance that transactions are recorded as necessary to permit
                preparation of financial statements in accordance with generally accepted accounting
                principles, and that receipts and expenditures of the issuer are being made only in
                accordance with authorizations of management and directors of the issuer; and

         •      Provide reasonable assurance regarding prevention or timely detection of
                unauthorized acquisition, use or disposition of the issuer’s assets that could have a
                material effect on the financial statements.

         232.   During the Class Period, Defendants falsely and misleadingly represented in

Interface’s Forms 10-K and 10-Q that Interface’s internal controls over financial reporting were

operating effectively when they were not, for the reasons detailed herein. These false and

misleading representations were then fraudulently certified by the Individual Defendants, as set forth

above.

                          ADDITIONAL SCIENTER ALLEGATIONS

         233.   As alleged in detail above, numerous facts give rise to a strong inference that,

throughout the Class Period, Interface and the Individual Defendants knew or recklessly disregarded

that the statements identified above were materially false and misleading when made, had access to

information contradicting their statements, and/or admitted material facts necessary to make those

statements not misleading.



                                                 - 56 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 58 of 73 PageID #: 298




Defendants’ Class Period Stock Sales Support a Strong Inference of Scienter

       234.    As detailed above, Defendants possessed substantial motive for failing to disclose

Interface’s accounting improprieties and Interface’s falsified EPS results.

       235.    Moreover, while Interface’s EPS and common stock price were artificially inflated,

Defendants Hendrix and Lynch, as well as other Interface insiders, sold millions of dollars of their

personally-held shares of Interface common stock at artificially inflated prices, as set forth below:

Filer Name      Title          Transaction          Shares             Price             Proceeds
                               Date
Daniel T.       Chief             6/1/2015              10,000          $21.68               $216,800
Hendrix         Executive        6/16/2015               1,709          $23.24                $39,717
                Officer          6/17/2015              10,000          $24.24               $242,400
                                 6/17/2015               5,791          $23.28               $134,814
                                 6/25/2015               4,252          $25.24               $107,320
                                 6/26/2015              10,748          $25.24               $271,280
                                  7/1/2015              10,000          $25.06               $250,600
                                 7/30/2015              32,500          $25.74               $836,550
                                  5/2/2016              20,000          $17.11               $342,200
                                  5/3/2016              20,000          $16.56               $331,200
                                  6/6/2016               3,000          $17.10                $51,300
                                 7/12/2016               3,000          $16.00                $48,000
                                  8/1/2016               3,000          $17.83                $53,490
                                  9/1/2016               3,000          $17.70                $53,100
                                 10/3/2016               3,000          $16.40                $49,200
                                 11/4/2016               3,000          $16.00                $48,000
                                 12/1/2016               3,000          $17.50                $52,500
                                12/28/2016               5,000          $18.95                $94,750
                                  1/3/2017               3,000          $18.75                $56,250
                                  2/1/2017               3,000          $18.22                $54,660
                                 2/27/2017              15,000          $19.17               $287,550
                                 2/27/2017               3,000          $19.10                $57,300
                                  3/1/2017               6,000          $19.75               $118,500
                                  3/8/2017              20,000          $19.36               $387,200
                                 3/16/2017               5,000          $19.16                $95,800
                                 3/17/2017               5,000          $19.15                $95,750
                                  4/3/2017               3,000          $18.75                $56,250
                                  5/1/2017               3,000          $19.82                $59,460
                                 5/23/2017               1,100          $20.05                $22,055
                                 5/23/2017               3,900          $20.08                $78,312
                                  6/2/2017               5,000          $20.93               $104,650
                                 6/15/2017               6,000          $19.74               $118,440
                                 7/17/2017               6,000          $18.95               $113,700
                                               - 57 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 59 of 73 PageID #: 299




                                  8/15/2017                6,000          $19.11                $114,660
                                  9/15/2017                6,000          $19.95                $119,700
                                  9/22/2017                5,000          $21.45                $107,250
                                  9/26/2017                  300          $22.05                  $6,615
                                  9/27/2017                  500          $22.08                 $11,040
                                  9/28/2017                9,200          $22.05                $202,860
                                 10/16/2017                6,000          $21.79                $130,740
                                 10/26/2017               27,000          $22.95                $619,650

                                                      299,000                                 $6,193,614

Patrick C.       Chief            3/16/2016                1,500          $18.00                 $27,000
Lynch            Financial         4/1/2016                1,500          $18.22                 $27,330
                 Officer          7/28/2016                4,500          $18.00                 $81,000
                                 11/17/2016                6,000          $18.00                $108,000
                                  12/8/2016                1,500          $18.00                 $27,000

                                                          15,000                                $270,330

       236.    The timing of these sales was unusual because they took place after Bauer and Lynch

had already made and/or directed the entry of unsupported accounting entries to overstate the

Company’s reported EPS in order to meet or beat analysts’ consensus estimates.

                       That the Individual Defendants Made Numerous
               Specific Statements Regarding Interface’s Current and Historic
                          EPS Is Directly Relevant to Their Scienter

       237.    The Individual Defendants made numerous specific statements during the Class

Period about Interface’s EPS. For example, on February 24, 2016, Hendrix stated: “The fourth

quarter rounded out a phenomenal year in which Interface posted all-time records for net income

and earnings per share,” and “[f]or the full year, our net sales were up 8% on a currency neutral

basis, gross margin was up 430 basis points, adjusted operating income margin was up 300 basis

points, and adjusted EPS was up 77% versus 2014.” “

       238.    In addition, on July 27, 2016 Hendrix was quoted “[f]or the sixth quarter in a row, we

posted a triple digit year over year increase in gross margin, . . . [t]hese dynamics drove our earnings

per share to $0.32, just a penny shy of the quarterly record $0.33 in the second quarter last year.”

                                                 - 58 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 60 of 73 PageID #: 300




           239.   On July 28, 2016, Gould stated “[o]ur earnings per share were strong at $0.32, just

a penny short of the all-time record of $0.33 . . .”

           240.   On February 22, 2018 Defendant Hausmann compared Interface’s 2017 EPS figures

against Interfaces 2016 EPS figures, stating “[f]ull year GAAP EPS of $0.86 was up 4% compared

to $0,83 in 2016. However, our full year adjusted EPS of $1.18 was up 15% versus 2016’s adjusted

EPS of $1.03.”

           241.   Moreover, even after the SEC first contacted Interface with concerns about the

Company’s historic EPS figures, and after Interface had been served with subpoenas related to the

same topic, Defendants continued to refer to the EPS at issue, without any disclosure as to their

falsity.

           242.   Defendants’ specific statements and comparisons to EPS in other years reflect that the

Individual Defendants were receiving specific information regarding Interface’s EPS calculations

and financial results.      The only other plausible inference that could be drawn from these

pronouncements is that the Individual Defendants either fabricated the information they provided to

investors and the market or they deliberately ignored information they possessed or had access to

regarding such matters.       In either event, such deliberate recklessness satisfies the scienter

requirement.

                           The Existence, Resolution, and Findings of Fact
                         in the SEC Order Support an Inference of Scienter

           243.   The existence, resolution, and findings of fact set forth in the SEC Order support an

inference of scienter.

           244.   The SEC Order concluded that from the “second quarter of 2015 through the second

quarter of 2016, Interface . . . reported [EPS] that did not accurately reflect the company’s

underlying performance.”

                                                  - 59 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 61 of 73 PageID #: 301




       245.    The SEC Order also concluded that the “adjustments and misstatements were . . .

material to Interface’s financial statements and caused Interface to make false disclosures in public

filings, press releases, and earnings call about its actual EPS results[.]”

       246.    The SEC first contacted Interface in November 2017, seeking “information and

documents in connection with an investigation into the Company’s historical quarterly [EPS]

calculations and rounding practices during the period 2014-2017.”

       247.    Interface also received several subpoenas from the SEC with regard to the same

conduct, with the first subpoena being served in February 2018, and the others in July 2018 and

April 2019.

       248.    However, as late as February 22, 2018, Interface was still incorporating its historic

EPS from the time period that the SEC was investigating the accuracy of Interface’s reported EPS.

Further, Defendants did not disclose the existence of the SEC Investigation until after they had

received the third related subpoena.

Defendant Lynch’s Suspiciously Timed Resignation Supports a Strong Inference of
Scienter

       249.    On November 2, 2016, shortly after the second quarter of 2015 ended, Interface

announced that Lynch was leaving his position as CFO that he had occupied for fifteen years.

       250.    This sudden and unforeseen departure by Lynch, shortly after the end of the second

quarter and after Lynch had sold hundreds of thousands of dollars worth of stock at artificially

inflated prices, as discussed above, also supports a finding of scienter.

Each Individual Defendant Signed SOX Certifications Appended to SEC Filings
Incorporating the Falsified EPS Calculations

       251.    Each Individual Defendant possessed knowledge of facts that directly contradicted

Interface’s and their own public statements. Nonetheless each Individual Defendant signed false and

misleading SOX certifications during the Class Period, which acknowledged his responsibility to
                                                - 60 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 62 of 73 PageID #: 302




investors for establishing and maintaining controls to ensure that material information about

Interface was appropriately disclosed to investors.

         252.   Class Period 10-Qs and 10-Ks, with SOX certifications from each Individual

Defendant at different times appended, included the false and misleading statement that Interface

had adequate financial and disclosure controls that were periodically reviewed by management.

         253.   Class Period 10-Qs and 10-Ks, with SOX certifications from each Individual

Defendant at different times appended, included the falsified EPS calculations and comparisons to

previous EPS calculations for previous intervals.

Interface’s Omnibus Stock Incentive Plan Was Tied Directly to Improving Interface’s EPS

         254.   On February 18, 2015, just prior to the second quarter of 2015 and the first inflated

EPS report identified in the SEC Order, Interface restated and amended its Omnibus Stock Incentive

Plan (the “Plan”).

         255.   The grant of stock options pursuant to the Plan was tied to certain “Performance

Objectives,” including the EPS attained by Interface, and other metrics hinging on Interface’s share

price.

         256.   Each Individual Defendant was granted access to the Plan, thus each Individual

Defendant had an incentive to artificially inflate Interface’s EPS calculations and reports, and

otherwise inflate Interface’s share value.

         257.   Lynch’s insider sales detailed above were of shares granted to Lynch under the Plan.

                                   CORPORATE SCIENTER

         258.   The allegations described above establish a strong inference that Interface acted with

corporate scienter throughout the Class Period, as its officers, management, and agents – including

but not limited to Bauer (the Company’s Controller) and Defendant Lynch (the Company’s CFO),

who engaged in the underlying fraud of entering and directing others to enter, unsupported
                                                - 61 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 63 of 73 PageID #: 303




accounting entries – had actual knowledge of the misrepresentations and omissions of material facts

set forth herein (for which they had a duty to disclose), or acted with reckless disregard for the truth

because they failed to ascertain and to disclose such facts, even though such facts were available to

them.      Such material misrepresentations and/or omissions were done knowingly or with

recklessness, and without a reasonable basis, for the purpose and effect of concealing the truth

regarding Interface’s reported EPS calculations. By concealing these material facts from investors,

Interface maintained and/or artificially inflated the prices of Interface’s stock throughout the Class

Period.

                                CLASS ACTION ALLEGATIONS

          259.   Lead Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased Interface

common stock during the Class Period (the “Class”), and were damaged upon the revelation of

the alleged corrective disclosures. Excluded from the Class are Defendants herein, the officers and

directors of the Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors or assigns and any entity in which Defendants have or had a

controlling interest.

          260.   The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Interface common stock was actively traded on the

NASDAQ. While the exact number of Class members is unknown to Lead Plaintiff at this time and

can be ascertained only through appropriate discovery, Lead Plaintiff believes that there are

hundreds or thousands of members in the proposed Class. Record owners and other members of the

Class may be identified from records maintained by Interface or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that customarily

used in securities class actions.
                                                 - 62 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 64 of 73 PageID #: 304




       261.       Lead Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal

law that is complained of herein.

       262.       Lead Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation. Lead

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       263.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period misrepresented material facts about the business, operations and management of

Interface;

                  (c)    whether the Individual Defendants caused Interface to issue false and

misleading statements during the Class Period;

                  (d)    whether Defendants acted knowingly or recklessly in issuing false and

misleading statements;

                  (e)    whether the price of Interface common stock during the Class Period was

artificially inflated because of Defendants’ conduct complained of herein; and

                  (f)    whether the members of the Class have sustained damages and, if so, the

proper measure of damages.




                                                 - 63 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 65 of 73 PageID #: 305




       264.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation make it impossible for members of the Class to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

               APPLICABILITY OF THE PRESUMPTION OF RELIANCE:
                      FRAUD ON THE MARKET DOCTRINE

       265.    During the Class Period, the market for Interface common stock was an efficient

market for the follow reasons, among others:

               (a)     Defendants made public misrepresentations or failed to disclose material facts

during the Class Period;

               (b)     the omissions and misrepresentations were material;

               (c)     Interface common stock traded in an efficient market;

               (d)     the Company’s shares were liquid and traded with moderate to heavy volume

during the Class Period;

               (e)     the Company’s stock traded on the NASDAQ and was covered by multiple

analysts;

               (f)     the misrepresentations and omissions alleged would tend to induce a

reasonable investor to misjudge the value of the Company’s common stock; and

               (g)     Lead Plaintiff and members of the Class purchased or acquired Interface

common stock between the time the Defendants failed to disclose or misrepresented material facts

and the time the true facts were disclosed, without knowledge of the omitted or misrepresented facts.

       266.    Based upon the foregoing, Lead Plaintiff and the members of the Class are entitled to

a presumption of reliance upon the integrity of the market.

                                               - 64 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 66 of 73 PageID #: 306




       267.      Alternatively, Lead Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of

Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in their

Class Period statements in violation of a duty to disclose such information, as detailed above.

                                         LOSS CAUSATION

       268.      As detailed herein, Defendants’ false and misleading statements and omissions caused

and maintained artificial inflation in the price of Interface common stock by misrepresenting and

concealing the relevant truth about Interface’s financial results. Lead Plaintiff and other investors

purchased Interface common stock at these inflated prices and suffered damage when the price of

Interface common stock declined upon the revelation of the relevant truth.

       269.      As a result of their purchases of Interface common stock during the Class Period,

Lead Plaintiff and other Class members suffered economic loss, i.e., damages, under the federal

securities laws. Defendants’ materially false and misleading statements had the intended effect and

caused Interface common stock to trade at artificially inflated levels throughout the Class Period.

       270.      On April 24, 2019, Defendants filed a current report on Form 8-K with the SEC,

disclosing that Interface’s EPS calculations and rounding practices had been under investigation

since at least November 2017, and disclosed that Bauer was on paid administrative leave after it was

revealed that he added certain notes to materials submitted to the SEC in response to the

investigation.

       271.      On this news, Interface’s stock price fell $1.43 per share, or 8.37%, to close at $15.66

per share on April 25, 2019.

       272.      Despite the April 24, 2019 revelation, Interface’s common stock continued to trade at

artificially inflated prices throughout the remainder of the Class Period because of Defendants’

continued misrepresentations and omissions concerning the adequacy of: (i) Interface’s disclosure
                                                  - 65 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 67 of 73 PageID #: 307




controls and procedures and internal controls over financial reporting; (ii) the Company’s artificially

inflated income and EPS in 2015 and 2016; (iii) the Company’s active impediment of the SEC’s

investigation; and (iv) the true scope and liability of the Company, Bauer and Lynch.

        273.   On September 28, 2020, the SEC announced the conclusion of its investigation into

Interface’s historical quarterly EPS calculations and rounding practices. Interface agreed to pay a

$5 million fine to resolve the matter and was ordered to cease and desist from violating the federal

securities laws. Specifically, the SEC’s enforcement order, dated September 28, 2020, disclosed,

inter alia:

        1.      From the second quarter of 2015 through the second quarter of 2016,
        Interface, a global designer and manufacturer of modular carpet, reported earnings
        per share (“EPS”) that did not accurately reflect the company’s underlying
        performance. During these five consecutive financial quarters, Interface’s then-
        Corporate Controller, Bauer, directed or otherwise caused his subordinates to book
        unsupported, manual accounting adjustments to Interface’s management bonus
        accruals, expenses related to a key independent consultant (“Consultant”), and stock
        based compensation. These adjustments did not comply with generally accepted
        accounting principles (“GAAP”) and artificially inflated Interface’s income and EPS,
        which resulted in Interface meeting or beating consensus estimates for EPS and
        showing earnings growth. Interface’s then-Chief Financial Officer (“CFO”), Lynch,
        also caused Bauer to direct entries in two quarters that lacked support and did not
        comply with GAAP. Bauer and Lynch were able to direct or cause these improper
        adjustments because Interface failed to have sufficient accounting controls or
        procedures in place to prevent unsupported, manual, period end, journal entries.
        Interface lacked critical journal entry controls and Bauer’s subordinate accountants
        were not knowledgeable in GAAP.

        2.      The adjustments and misstatements were also material to Interface’s financial
        statements and caused Interface to make false disclosures in public filings, press
        releases, and earnings calls about its actual EPS results, its earnings growth, and its
        pattern of meeting or beating consensus analyst estimates. Had Lynch and Bauer
        ensured the financial statements complied with GAAP, Interface’s reported earnings
        would have been more volatile than reported, and in two quarters in which it reported
        meets of analyst consensus EPS, Interface would have in fact missed the consensus
        estimates. Consequently, Interface’s conduct was materially misleading to investors
        in violation of the federal securities laws.

        274.   Further, the SEC order disclosed:



                                                - 66 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 68 of 73 PageID #: 308




       38.     “Between November 2017 and March 2018, Interface employees caused
       Interface to produce documents in response to Commission investigative requests
       that were suggestive of contemporaneous support for journal entries that, in truth, did
       not exist at the time the entries were recorded. One of these employees also certified
       as contemporaneous business records certain documents that, in fact, had been
       modified after the investigation began. These shortcomings had the effect of
       impeding the staff’s investigation.”

       Interface took remedial measures when the Company was notified of the issues, but
       only after the investigation was impeded.

       275.    On this news, Interface’s stock price fell $0.20 per share, or 3.3%, over the following

two trading sessions to close at $6.18 per share on September 29, 2020.

       276.    As a result of Defendants’ false and misleading statements, Interface common stock

traded at artificially inflated prices during the Class Period. After the above revelations to the

market, the price of Interface common stock declined significantly.

       277.    By concealing from investors the adverse facts detailed herein, Defendants presented

a materially misleading picture of Interface’s business. When the truth about the Company was

revealed to the market, the price of Interface common stock substantially declined. This share price

decline removed all of the inflation from the price of Interface common stock, causing substantial

economic losses to investors who purchased Interface common stock during the Class Period.

       278.    The decline in the price of Interface common stock after the corrective disclosures

came to light was a direct result of the nature and extent of Defendants’ misrepresentations being

revealed to investors and the market. The timing and magnitude of the price decline in Interface

common stock negates any inference that the loss suffered by Lead Plaintiff and other Class

members was caused by changed market conditions, macroeconomic or industry factors or

Company-specific facts unrelated to Defendants’ conduct as detailed herein.

       279.    The economic loss, i.e., damages, suffered by Lead Plaintiff and other Class members

was a direct result of Defendants’ scheme to artificially inflate the price of Interface common stock

                                               - 67 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 69 of 73 PageID #: 309




and the subsequent significant decline in the value of Interface common stock when Defendants’

prior misrepresentations and the relevant truth were revealed.

        280.    In sum, as detailed above, the share price decline described herein served to remove

artificial inflation from the price of Interface common stock, and was a direct and foreseeable

consequence of the revelation of the relevant truth concealed by Defendants.

                                       NO SAFE HARBOR

        281.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the false statements alleged. Many of the statements herein

were not identified as “forward-looking statements” when made. To the extent there were any

forward-looking statements, no meaningful cautionary statements identified important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. Alternatively, to the extent that the statutory safe harbor does apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking statements

because at the time each of those forward-looking statements was made, the particular speaker knew

or had actual knowledge that the particular forward-looking statement was false, and/or the forward-

looking statement was authorized and/or approved by an executive officer of Interface who knew

that those statements were false when made.

                                            COUNT I

                          Violations of Section 10(b) of the Exchange Act
                            and Rule 10b-5 Promulgated Thereunder
                                      Against All Defendants

        282.    Lead Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        283.    During the Class Period, Defendants disseminated or approved the false statements

above, which they knew or recklessly disregarded were misleading in that they contained
                                               - 68 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 70 of 73 PageID #: 310




misrepresentations or omissions and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

       284.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they:

               (a)     Employed devices, schemes, and artifices to defraud;

               (b)     Made untrue statements of material facts or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading; or

               (c)     Engaged in acts, practices, and a course of business that operated as a fraud or

deceit upon Lead Plaintiff and others similarly situated in connection with their purchases of

Interface common stock during the Class Period.

       285.    Lead Plaintiff and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for Interface common stock. Lead Plaintiff and

the Class would not have purchased Interface common stock at the prices they paid, or at all, if they

had been aware that the market prices had been artificially and falsely inflated by Defendants’

misleading statements.

       286.    As a direct and proximate result of these Defendants’ wrongful conduct, Lead

Plaintiff and the other members of the Class suffered damages in connection with their purchases of

Interface common stock during the Class Period.

                                            COUNT II

                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       287.    Lead Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.




                                                - 69 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 71 of 73 PageID #: 311




       288.    The Individual Defendants acted as controlling persons of Interface within the

meaning of Section 20(a) of the Exchange Act:

       289.    By reason of their positions as executive officers and/or directors, their participation

in and awareness of the Company’s operations and intimate knowledge of the false statements and

omissions made by the Company and disseminated to the investing public, the Individual Defendants

had the power to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various statements

that Lead Plaintiff contends are materially false and misleading;

       290.    The Individual Defendants participated in conference calls with investors and were

provided with or had unlimited access to copies of the Company’s reports, press releases, public

filings and other statements alleged by Lead Plaintiff to be misleading before or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or cause the

statements to be corrected; and

       291.    Because of their high ranking corporate positions at relevant times, the Individual

Defendants directly participated in the Company’s management and were directly involved in

Interface’s day-to-day operations. The Individual Defendants also controlled the contents of

Interface’s periodic SEC reports and other public filings, press releases, conference calls, and

presentations to securities analysts and the investing public. The Individual Defendants prepared,

reviewed and/or were provided with copies of the Company’s reports, press releases and

presentation materials alleged to be misleading, before or shortly after their issuance, and had the

ability and opportunity to prevent their issuance or cause them to be corrected and failed to do so.

                                    PRAYER FOR RELIEF

       WHEREFORE, Lead Plaintiff demands judgment against Defendants as follows:


                                                - 70 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 72 of 73 PageID #: 312




       A.        Determining that this action is a proper class action, certifying Lead Plaintiff as Class

representative under Rule 23 of the Federal Rules of Civil Procedure and Lead Plaintiff’s counsel as

Class Counsel;

       B.        Awarding compensatory damages in favor of Lead Plaintiff and the other Class

members against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.        Awarding Lead Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.        Awarding Lead Plaintiff and the other members of the Class such other and further

relief as may be just and proper under the circumstances.

                                           JURY DEMAND

       Lead Plaintiff hereby demands a trial by jury.

DATED: April 28, 2021                            ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                 SAMUEL H. RUDMAN
                                                 DAVID A. ROSENFELD
                                                 PHILIP T. MERENDA


                                                                /s/ David A. Rosenfeld
                                                               DAVID A. ROSENFELD

                                                 58 South Service Road, Suite 200
                                                 Melville, NY 11747
                                                 Telephone: 631/367-7100
                                                 631/367-1173 (fax)
                                                 srudman@rgrdlaw.com
                                                 drosenfeld@rgrdlaw.com
                                                 pmerenda@rgrdlaw.com

                                                 Lead Counsel for Lead Plaintiff




                                                  - 71 -
Case 1:20-cv-05518-BMC Document 30 Filed 04/28/21 Page 73 of 73 PageID #: 313




                                      CERTIFICATE OF SERVICE

        I, David A. Rosenfeld, hereby certify that on April 28, 2021, I authorized a true and correct

 copy of the foregoing document to be electronically filed with the Clerk of the Court using the

 CM/ECF system, which will send notification of such public filing to all counsel registered to

 receive such notice.




                                                                /s/ David A. Rosenfeld
                                                               DAVID A. ROSENFELD
